


Exhibit 10.263

 

EXECUTION VERSION

 

SECURED LOAN AGREEMENT
for a loan in the amount of

 

$16,500,000.00

 

MADE BY AND AMONG

 

WOODLAND HILLS HC PROPERTY HOLDINGS, LLC,

NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC,

APH&R PROPERTY HOLDINGS, LLC,

WOODLAND HILLS HC NURSING, LLC,

NORTHRIDGE HC&R NURSING, LLC,

APH&R NURSING, LLC,
each a Georgia limited liability company
1145 Hembree Road

Roswell, Georgia 30076

 

AND

 

KEYBANK NATIONAL ASSOCIATION,
a national banking association,
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144

Dated as of December 28, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 INCORPORATION OF RECITALS AND EXHIBITS

2

 

 

 

1.1

Incorporation of Recitals

2

 

 

 

1.2

Incorporation of Schedules and Exhibits

2

 

 

 

ARTICLE 2 DEFINITIONS

2

 

 

 

2.1

Defined Terms

2

 

 

 

2.2

Other Definitional Provisions; Computation of Time Periods

18

 

 

 

ARTICLE 3 BORROWERS’ REPRESENTATIONS AND WARRANTIES

18

 

 

 

3.1

Representations and Warranties

18

 

 

 

3.2

Survival of Representations and Warranties

23

 

 

 

ARTICLE 4 LOAN AND LOAN DOCUMENTS

23

 

 

 

4.1

Agreement to Borrow and Lend; Lender’s Obligation to Disburse

23

 

 

 

4.2

Loan Documents

24

 

 

 

4.3

Term of the Loan

25

 

 

 

4.4

Prepayments

26

 

 

 

4.5

Required Principal Payments

28

 

 

 

4.6

Late Charge

28

 

 

 

4.7

Application of Certain Payments

28

 

 

 

ARTICLE 5 INTEREST

28

 

 

 

5.1

Interest Rate

28

 

 

 

5.2

Interest Rate Agreement

29

 

 

 

ARTICLE 6 COSTS OF MAINTAINING LOAN

30

 

 

 

6.1

Increased Costs and Capital Adequacy

30

 

 

 

6.2

Borrower Withholding

31

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 7 LOAN EXPENSE, ADVANCES AND FEES

31

 

 

 

7.1

Loan and Administration Expenses

31

 

 

 

7.2

Origination Fee

32

 

 

 

7.3

Lender’s Attorneys’ Fees and Disbursements

32

 

 

 

7.4

Time of Payment of Fees and Expenses

32

 

 

 

7.5

Expenses and Advances Secured by Loan Documents

32

 

 

 

7.6

Right of Lender to Make Advances to Cure Borrowers’ Defaults

33

 

 

 

7.7

Exit Fee

33

 

 

 

ARTICLE 8 REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN

33

 

 

 

8.1

Conditions Precedent to Closing and Opening of the Loan

33

 

 

 

ARTICLE 9 SPECIAL PROVISIONS

36

 

 

 

9.1

Partial Releases of Projects

36

 

 

 

9.2

Special Post-Closing Deliveries to Lender

37

 

 

 

9.3

Semiannual Lien Searches and Title Updates

37

 

 

 

9.4

Required Repairs, Replacements, Renovations and Other Work

37

 

 

 

ARTICLE 10 BORROWERS’ AGREEMENTS

38

 

 

 

10.1

Additional Covenants of Borrowers

38

 

 

 

ARTICLE 11 CASUALTIES AND CONDEMNATION

46

 

 

 

11.1

Lender’s Election to Apply Proceeds on Indebtedness

46

 

 

 

11.2

Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor

47

 

 

 

ARTICLE 12 ASSIGNMENTS BY LENDER AND BORROWERS

47

 

 

 

12.1

Assignments and Participations

47

 

 

 

12.2

Prohibition of Assignments and Transfers by Borrowers

47

 

 

 

12.3

Prohibition of Transfers in Violation of ERISA

48

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.4.

Successors and Assigns

48

 

 

 

ARTICLE 13 TIME OF THE ESSENCE

48

 

 

 

13.1

Time is of the Essence

48

 

 

 

ARTICLE 14 EVENTS OF DEFAULT

48

 

 

 

14.1

Events of Default

48

 

 

 

ARTICLE 15 LENDER’S REMEDIES IN EVENT OF DEFAULT

51

 

 

 

15.1

Remedies Conferred Upon Lender

51

 

 

 

ARTICLE 16 GENERAL PROVISIONS

51

 

 

 

16.1

Captions

51

 

 

 

16.2

Modification; Waiver

52

 

 

 

16.3

GOVERNING LAW

52

 

 

 

16.4

Acquiescence Not to Constitute Waiver of Lender’s Requirements

52

 

 

 

16.5

Disclaimer by Lender

52

 

 

 

16.6

Partial Invalidity; Severability

52

 

 

 

16.7

Definitions Include Amendments

52

 

 

 

16.8

Execution in Counterparts

52

 

 

 

16.9

Entire Agreement

53

 

 

 

16.10

Waiver of Damages

53

 

 

 

16.11

Claims Against Lender

53

 

 

 

16.12

Jurisdiction

53

 

 

 

16.13

Set-Offs

54

 

 

 

16.14

Limitation of Liability

54

 

 

 

16.15

Authorized Representative

54

 

 

 

ARTICLE 17 NOTICES

54

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 18 WAIVER OF JURY TRIAL

55

 

 

 

ARTICLE 19 NATURE OF OBLIGATIONS

56

 

 

 

19.1

Joint and Several Obligations; Full Collateralization

56

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES TO LOAN AGREEMENT

 

Exhibits

 

 

 

 

 

Exhibit A-1

 

Legal Description of Woodland Hills Land

 

 

 

Exhibit A-2

 

Legal Description of Northridge Land

 

 

 

Exhibit A-3

 

Legal Description of Abington Land

 

 

 

Exhibit B-1

 

Permitted Exceptions (Woodland Hills)

 

 

 

Exhibit B-2

 

Permitted Exceptions (Northridge)

 

 

 

Exhibit B-3

 

Permitted Exceptions (Abington)

 

 

 

Exhibit C

 

Title Requirements

 

 

 

Exhibit D

 

Survey Requirements

 

 

 

Exhibit E

 

Insurance Requirements

 

 

 

Exhibit F

 

Form of Covenant Compliance Certificate

 

Schedules

 

 

 

 

 

Schedule 2.1

 

Certain Permitted Distributions

 

 

 

Schedule 3.1(s)

 

Principal Places of Business

 

 

 

Schedule 3.1(w)(i)

 

Certain Health Care Permit Disclosures

 

 

 

Schedule 3.1(w)(ii)

 

List of Health Care Permits by Project

 

 

 

Schedule 9.1(b)

 

Base Release Prices

 

 

 

Schedule 9.2

 

Special Post-Closing Deliveries to Lender

 

 

 

Schedule 9.4

 

Repairs, Replacements, Renovations and Other Work — Critical and Other Items

 

 

 

Schedule 10.1(bb)

 

Permitted Affiliate Transactions

 

v

--------------------------------------------------------------------------------


 

SECURED LOAN AGREEMENT

 

THIS SECURED LOAN AGREEMENT (“Agreement”) is made as of December 28, 2012, by
and among WOODLAND HILLS HC PROPERTY HOLDINGS, LLC, NORTHRIDGE HC&R PROPERTY
HOLDINGS, LLC, APH&R PROPERTY HOLDINGS, LLC, WOODLAND HILLS HC NURSING, LLC,
NORTHRIDGE HC&R NURSING, LLC, APH&R NURSING, LLC, each a Georgia limited
liability company (each a “Borrower,” and together, the “Borrowers”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, its successors and
assigns (“Lender”).

 

W I T N E S S E T H:

 

RECITALS

 

A.                                    Woodland Hills HC Property Holdings, LLC
(“Woodland Hills PropCo”) holds fee simple estate in certain real property
located in the City of Little Rock, Pulaski County, Arkansas, which is legally
described in Exhibit A-1 attached hereto (the “Woodland Hills Land”), together
with all improvements located thereon, including the 140-bed skilled nursing
facility known as “Woodland Hills Healthcare and Rehabilitation” (the “Woodland
Hills Improvements”).  The Woodland Hills Land and the Woodland Hills
Improvements (collectively referred to herein as the “Woodland Hills Project”)
are leased to, and operated by, Woodland Hills HC Nursing, LLC (the “Woodland
Hills Tenant”).

 

B.                                    Northridge HC&R Property Holdings, LLC
(“Northridge PropCo”) holds fee simple estate in certain real property located
in the City of Little Rock, Pulaski County, Arkansas, which is legally described
in Exhibit A-2 attached hereto (the “Northridge Land”), together with all
improvements located thereon, including the 140-bed skilled nursing facility
known as “Northridge Healthcare and Rehabilitation” (the “Northridge
Improvements”).  The Northridge Land and the Northridge Improvements
(collectively referred to herein as the “Northridge Project) are leased to, and
operated by, Northridge HC&R Nursing, LLC (the “Northridge Tenant”).

 

C.                                    APH&R HC Property Holdings, LLC (“Abington
PropCo”) holds fee simple estate in certain real property located in the City of
Little Rock, Pulaski County, Arkansas, which is legally described in Exhibit A-3
attached hereto (the “Abington Land,” together with the Woodland Hills Land and
the Northridge Land sometimes collectively referred to herein as the “Land”) all
improvements located thereon, including the 120-bed skilled nursing facility
currently known as “Abington Place Health and Rehab Center” and also to be known
as “Cumberland Health and Rehabilitation Center” (the “Abington Improvements”). 
The Abington Land and the Abington Improvements (collectively referred to herein
as the “Abington Project”) are leased to, and operated by, APH&R Nursing, LLC
(the “Abington Tenant”)

 

D.                                    The Woodland Hills Land, the Northridge
Land and the Abington Land are sometimes collectively referred to herein as the
“Land”.  The Woodland Hills Improvements, the Northridge Improvements  and the
Abington Improvements are sometimes collectively referred to herein as the
“Improvements”.  Woodland Hills PropCo, Northridge PropCo and Abington PropCo
are sometimes collectively referred to herein as the “PropCo’s” and individually
as a

 

--------------------------------------------------------------------------------


 

“PropCo”.  Woodland Hills Tenant, Northridge Tenant and Abington Tenant are
sometimes collectively referred to herein as the “Tenants” and individually as a
“Tenant”.

 

E.                                     Prior to the date hereof, Borrowers
requested Lender make a loan in an amount of Sixteen Million Five Hundred
Thousand and No/100 Dollars, ($16,500,000.00) (the “Loan”) to refinance the
Projects, and Lender is willing to make the Loan on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE 1
INCORPORATION OF RECITALS AND EXHIBITS

 

1.1                               Incorporation of Recitals.  The foregoing
preambles and all other recitals set forth herein are made a part hereof by this
reference.

 

1.2                               Incorporation of Schedules and Exhibits. 
Exhibits A through F and Schedules 2.1, 3.1(s), 3.1(w)(i), 3.1(w)(ii), 9.1(b),
9.2, 9.4 and 10.1(bb), inclusive, attached hereto are incorporated herein and
expressly made a part hereof by this reference.

 

ARTICLE 2
DEFINITIONS

 

2.1                               Defined Terms.  The following terms as used
herein shall have the following meanings:

 

Abington Adjusted EBITDA:  For any period, Net Operating Income of Abington
Borrowers on a combined basis and after the elimination of intercompany items,
plus the sum of the following, without duplication and only to the extent such
amounts are deducted from Gross Revenues of Abington Borrowers in the
calculation of their Net Operating Income for such period: (i) Interest Expense,
(ii) provisions for taxes based on income; (iii) depreciation expense; and
(iv) amortization expense.

 

Abington Borrowers:  Abington PropCo and Abington Tenant, jointly and severally.

 

Abington Improvements:  As such term is defined in Recital C of this Agreement.

 

Abington Land:  As such term is defined in Recital C of this Agreement.

 

Abington Lease:  The Facility Lease dated June 1, 2012, by and between Abington
PropCo, as lessor, and Abington Tenant, as lessee, relating to the Abington
Project.

 

Abington Project:  The collective reference to (i) the Abington Land, together
with all buildings, structures and improvements located or to be located
thereon, including the Abington Improvements, (ii) all rights, privileges,
easements and hereditaments relating or

 

2

--------------------------------------------------------------------------------


 

appertaining thereto, and (iii) all personal property, fixtures and equipment
required or beneficial for the operation thereof.

 

Abington PropCo:  As such term is defined in Recital C to this Agreement.

 

Abington Tenant:  As such term is defined in Recital C of this Agreement.

 

AdCare OpCo:  AdCare Operations, LLC, a Georgia limited liability company and
the sole member of each Tenant.

 

AdCare OpCo Guaranty: As such term is defined in Section 4.2(e).

 

Adjusted Base Rate:  An interest rate per annum equal to the sum of (a) the Base
Rate, plus (b) the Applicable Margin.  Any change in the Adjusted Base Rate
shall be effective immediately from and after a change in the Adjusted Base Rate
(or the Federal Funds Effective Rate, as applicable).

 

Adjusted LIBOR Rate: For any LIBOR Rate Interest Period, an interest rate per
annum equal to the sum of (i) the rate obtained by dividing (1) the LIBOR Rate
for such LIBOR Rate Interest Period by (2) a percentage equal to one hundred
percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest Period,
and (ii) the Applicable Margin.

 

Affiliate: With respect to a specified Person, any other Person which, directly
or indirectly, through one or more intermediaries, controls or is controlled by
or is under common control with such Person.  Without limiting the generality of
the foregoing, Christopher F. Brogdon shall be deemed to be an Affiliate of the
Loan Parties so long as he either owns or controls (directly or indirectly) more
than five percent (5%) of Parent’s issued and outstanding common stock, is a
member (whether ex-officio or otherwise) of Parent’s or any other Loan Party’s
Governing Body or is an officer or manager of the Parent or any other Loan
Party.

 

Agreement:  This Secured Loan Agreement.

 

APH:  AdCare Property Holdings, LLC, an Ohio limited liability company, and a
wholly owned Subsidiary of Parent.

 

APH Guaranty:  As such term is defined in Section 4.2(d).

 

Applicable Margin: Four and one-quarter percent (4.25%).

 

Applicable Rate:  As such term is defined in Section 5.1(a).

 

Applicable Release Price:  As such term is defined in Section 9.1(b).

 

Appraisal:  An MAI certified appraisal of the Projects performed in accordance
with FIRREA and Lender’s appraisal requirements by an appraiser selected and
retained by Lender.

 

3

--------------------------------------------------------------------------------


 

Approved Residency Agreements:  Shall mean all Residency Agreements executed by
Borrower in accordance with Section 10.1(i).

 

Assignments of Rents:  As such term is defined in Section 4.2(h).

 

Assumed Debt Service:  For any period, the aggregate installments of principal
and interest that would be required for the Loan, calculated based upon a thirty
(30) year amortization schedule and an assumed per annum interest rate of six
and one-half percent (6.50%).

 

Authorized Representative:  As such term is defined in Section 16.15.

 

Bankruptcy Code:  As such term is defined in Section 14.1(h).

 

Base Rate:  For any day, a fluctuating interest rate per annum as shall be in
effect from time to time which rate per annum shall at all times be equal to the
greatest of:

 

(i)                                     the rate of interest established by
KeyBank National Association, from time to time, as its “prime rate,” whether or
not publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit;

 

(ii)                                  the Federal Funds Effective Rate in effect
from time to time, determined one Business Day in arrears, plus 1/2 of 1% per
annum; and

 

(iii)                               the Daily LIBOR Rate plus one hundred basis
points (100 bp).

 

Borrower or Borrowers:  As such terms are defined in the introductory paragraph
of this Agreement.

 

Borrower Total Adjusted EBITDA:  For any period, Borrower Total EBITDA, adjusted
to reflect assumed management fees of five percent (5%) of Gross Revenues of
Borrowers and a $1,000 per bed, per year replacement reserve for each of the
Projects.

 

Borrower Total EBITDA:  For any period, Net Operating Income of Borrowers, on a
combined basis and after the elimination of intercompany items, plus the sum of
the following, without duplication and only to the extent such amounts are
deducted from Gross Revenues in the calculation of their Net Operating Income
for such period: (i) Interest Expense, (ii) provisions for taxes based on
income; (iii) depreciation expense; and (iv) amortization expense.

 

Breakage Costs:  Collectively, (a) the cost to Lender of re-employing funds
bearing interest at an Adjusted LIBOR Rate, incurred (or expected to be
incurred) in connection with (i) any payment of any portion of the Loan bearing
interest at an Adjusted LIBOR Rate prior to the termination of any applicable
LIBOR Rate Interest Period, or (ii) the conversion of an Adjusted LIBOR Rate to
any other applicable interest rate on a date other than the last day of the
relevant interest period, and (b) any amounts payable by a Borrower under any
Interest Rate Agreement in connection with termination of such Agreement.

 

4

--------------------------------------------------------------------------------


 

Business Day:  A day of the year on which banks are not required or authorized
to close in Brooklyn, Ohio or in Atlanta, Georgia.

 

Capital Lease Obligations: For any period and with respect to any Person, the
obligations of such Person to pay rent or other amounts constituting payments of
principal under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

Cash Collateral Account:  As such term is defined in Section 8.1(d).

 

Cash Collateral Amount:  As such term is defined in Section 8.1(d).

 

Cash Equivalents:  (i) Securities issued or unconditionally guaranteed by the
United States of America or any agency or instrumentality thereof, backed by the
full faith and credit of the United States of America and maturing within ninety
(90) days from the date of acquisition, or capable of being readily traded,
(ii) commercial paper issued by any Person organized under the Laws of the
United States of America, maturing within ninety (90) days from the date of
acquisition and, at the time of acquisition, having a rating of at least “A-1”
or the equivalent thereof by Standard & Poor’s Ratings Services (“S&P”) or at
least “P-1” or the equivalent thereof by Moody’s Investors Service, Inc.
(“Moody’s”), (iii) time deposits (which shall not include demand deposit
accounts) and certificates of deposit maturing within ninety (90) days from the
date of issuance and issued by Lender, PrivateBank, or a bank or trust company
organized under the Laws of the United States of America or any state thereof
that has combined capital and surplus of at least $500,000,000 and that has (or
is a subsidiary of a bank holding company that has) a long-term unsecured debt
rating of at least “A” or the equivalent thereof by S&P or at least “A2” or the
equivalent thereof by Moody’s, (iv) repurchase obligations with a term not
exceeding seven (7) days with respect to underlying securities of the types
described in clause (i) above entered into with Lender, PrivateBank or any bank
or trust company meeting the qualifications specified in clause (iii) above,
(v) money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above, and
(vi) annuity investments with a maturity date of no more than three (3) years,
in an investment fund the substantial majority of whose assets consist of bonds
issued by corporations having an unsecured debt rating of “BBB” or better from
either S&P or Moody’s, or other cash equivalents described in clauses
(i) through (v) above.

 

CHAMPUS:  Means, collectively, the Civilian Health and Medical Program of the
Uniformed Service, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, financed and
administered by the United State Departments of Defense, Health and Human
Services and Transportation, and all laws, rules, regulations, manuals, order,
guidelines or requirements pertaining to such program including (a) all federal
statutes (whether set forth in 10 U.S.C. §§ 1071-1110a or elsewhere) affecting
such program; and (b) all rules, regulations (include 32 C.F.R. Part 199),
manuals, orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended.

 

5

--------------------------------------------------------------------------------

 

CHAMPVA:  Shall mean, collectively, the Civilian Health and Medical Program of
the Department of Veteran Affairs, a program of medical benefits covering
retirees and dependents of former members of the armed services administered by
the United States Department of Veteran Affairs, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including (a) all federal statutes (whether set forth in 38 U.S.C.
§ 1781 or elsewhere) affecting such program or, to the extent applicable to
CHAMPVA; and (b) all rules, regulations (including 38 C.F.R. Part 17), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

Change in Control:  An event or series of events by which (i) Parent ceases to
be the direct owner of 100% of all of the issued and outstanding equity
interests in APH and AdCare OpCo, or either of them, (ii) APH ceases to be the
direct owner of 100% of all of the issued and outstanding equity interests in
the PropCo’s, or any of them, (iii) AdCare OpCo ceases to be the direct owner of
100% of all of the issued and outstanding equity interests in the Tenants, or
any of them, or (iv) any Person or group of Persons acting in concert as a
partnership or other group shall, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases or otherwise, have become,
after the date hereof, the “beneficial owner” (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of equity interests of Parent
representing voting power having the right to elect at least 49% of the members
of Parent’s board of directors.

 

CMS: The Centers for Medicare and Medicaid Services, the entity within the
United States Department of Health and Human Services responsible for
administering the Medicare program and the federal aspects of the Medicaid
programs, directly and through its fiscal intermediaries and agents, and any
successor entities.

 

Collateral:  The “Premises” (as defined in the Mortgages), the “Collateral” (as
defined in the Security Agreements and in the Pledge Agreements), moneys on
deposit in the Cash Collateral Account from time to time, and all of the other
property, rights and interests of the Loan Parties which are or are intended to
be subject to the security interests, security title, liens and mortgages
created by the Loan Documents, including but not limited to the Projects.

 

Control:  As such term is used with respect to any Person, including the
correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

Daily LIBOR Rate:  The rate of interest calculated by Lender on a daily basis
equal to the one month rate of interest (rounded upward to the next highest
1/16th of 1%) of the one month London interbank offered rate for deposits in
U.S. Dollars at approximately 11:00 a.m. (London time) on the second preceding
LIBOR Business Day; as determined and adjusted from time to time in Lender’s
sole discretion.

 

6

--------------------------------------------------------------------------------


 

Default or Default:  Any event, circumstance or condition which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

 

Default Rate:  A rate per annum equal to four percent (400 basis points) over
the Adjusted Base Rate.

 

Distributions:  In connection with any Person with respect to which the term is
used, any of the following: (i) any dividend or distribution of money or
property to any owner of a direct or indirect equity interest in such entity (a
“Principal”), or to any Affiliate of any Principal, (ii) any loan or advance to
any Principal, or to any Affiliate of any Principal,  (iii) any payment of
principal or interest on any Indebtedness due to any Principal, or to any
Affiliate of any Principal, and (iv) any payment of any fees or other
compensation to any Principal or any Affiliate of any Principal, except in the
case of clause (iv), other than (A) any payment of fees under a Management
Agreement permitted under this Agreement, (B) and any rent payable under the
Facility Leases (in each instance subject to any restrictions contained in
another Loan Document),  and (C) any other fees and compensation described on
Schedule 2.1 hereto.

 

Environmental Law: shall mean all applicable laws, statutes, enactments, orders,
regulations, rules and ordinances of any Governmental Authority relating to
pollution or protection of human health, safety, the environment, natural
resources or laws relating to releases or threatened releases of Hazardous
Materials into the indoor or outdoor environment (including, without limitation,
ambient air, surface water, groundwater, land, surface and subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, release, transport or handling of Hazardous Materials, including,
without limitation (as applicable), the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the Occupational
Safety and Health Act, 29 U.S.C. §653 et seq.), and the regulations promulgated
pursuant thereto, as amended from time to time.

 

Environmental Proceedings:  As such term is defined in Section 3.1(b).

 

Environmental Report:  As such term is defined in Section 8.1(o).

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

 

Event of Default:  As such term is defined in Article 14.

 

Exit Fee:  As such term is defined in Section 7.7.

 

Extended Maturity Date:  August 31, 2015.

 

Extension Option:  As such term is defined in Section 4.3(b).

 

7

--------------------------------------------------------------------------------


 

Facility Leases:  Collectively, the Woodland Hills Lease, the Northridge Lease
and the Abington Lease, and each individually, a Facility Lease.

 

Federal Funds Effective Rate:  Shall mean, for any day, the rate per annum
(rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

Final Maturity Date:  The date on which the Note matures, whether by
acceleration, lapse of time or otherwise; provided, that such date shall be the
Initial Maturity Date, subject to the Extension Option pursuant to which
Borrowers may extend the Initial Maturity Date to the Extended Maturity Date in
accordance herewith, in each case unless earlier accelerated as permitted herein
or in any Loan Document.

 

FIRREA:  The Financial Institutions Reform, Recovery And Enforcement Act of
1989, as amended from time to time.

 

GAAP or Generally Accepted Accounting Principles:  Accounting principles and
practices generally accepted in the United States of America and recognized by
the Financial Accounting Standards Board.

 

Governing Body:  When used with respect to any Person, its Board of Directors,
Board of Trustees, or other board, committee or group of individuals in which
the powers of a Board of Directors or Board of Trustees is vested generally or
for the specific matters under consideration.

 

Governmental Approvals:  As such term is defined in  Section 3.1(h).

 

Governmental Authority:  Any federal, state, county or municipal government, or
political subdivision thereof; any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Gross Revenues:  For any period and for any Person, all revenues of such Person,
determined on a cash basis, derived from the ownership, operation, use, leasing
and occupancy of the Projects during such period; provided, however, that in no
event shall Gross Revenues include (i) any loan proceeds, (ii) proceeds or
payments under insurance policies (except proceeds of business interruption
insurance); (iii) condemnation proceeds; (iv) any security deposits received
from tenants in the Projects, unless and until the same are applied to rent or
other obligations in accordance with the tenant’s lease; or (v) any other
extraordinary items.

 

Guarantor:  Either of the Parent, APH or AdCare OpCo, individually.

 

Guarantors:  The collective reference to Parent, APH and AdCare OpCo.

 

8

--------------------------------------------------------------------------------


 

Guaranties:  Collectively, the Parent Guaranty, the APH Guaranty and the AdCare
OpCo Guaranty, each of which, individually, is sometimes referred to herein as a
Guaranty.

 

Hazardous Material:  Gasoline, petroleum, asbestos containing materials, lead,
explosives, radioactive materials or any materials or substances which are
defined or regulated as dangerous, toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous or as a
pollutant or contaminant under any Law of any Governmental Authority having
jurisdiction over the Projects or any portion thereof or its use, including:
(i) any “hazardous substance”, “pollutant”, or “contaminant” defined as such in
(or for purposes of) the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C.A. § 9601 as may be amended from time to time, or any
state or local equivalents, or any “superlien” Law, including the judicial
interpretations thereof; (ii) any material defined as “hazardous” pursuant to
40 C.F.R. Part 260; (iii) any petroleum, including crude oil or any fraction
thereof; (iv) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (v) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; and (vi) any other toxic substance or contaminant that
is subject to any other Law or other past or present requirement of any
Governmental Authority, as any such acts and laws may be amended, modified or
supplemented from time to time.

 

Health Care Permit:  Any and all licenses, provisional licenses, Joint
Commission and/or other accreditations, franchising rights to conduct business,
approvals by a Governmental Authority, authorizations, certificates of need,
consents, qualifications, operating authority, and/or any other permit that is
related to the provision of health care services required by any applicable
Governmental Authority or otherwise necessary for Borrower to operate its
business or to own, lease, operate or manage the Projects.

 

Hedging Obligations:  With respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collateral protection agreements, forward rate
currency or interest rate options, puts and warrants, commodity futures,
forwards, swaps and options, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

 

HIPAA:  The Health Insurance Portability and Accountability Act of 1996, the
Health Information Technology for Economic and Clinical Health Act, and Title
45, Parts 160 and 164 of the Code of Federal Regulations, as amended, and any
other related laws.

 

Implied Debt Service Coverage:  With respect to any applicable period, the ratio
of (a) Borrower Total Adjusted EBITDA for such period, to (b) Assumed Debt
Service.

 

Impound Account:  As such term is defined in Section 4 of each of the Mortgages,
and sometimes referred to collectively as the “Impound Accounts”.

 

9

--------------------------------------------------------------------------------


 

Improvements:  As such term is defined in Recital D of this Agreement.

 

Indebtedness:  As to any Person, without duplication:  (i) all indebtedness of
such Person for borrowed money; (ii) any other indebtedness which is evidenced
by a bond, debenture or similar instrument or upon which interest charges are
traditionally paid; (iii) all Capital Lease Obligations of such Person; (iv) all
obligations of such Person for the deferred purchase price of Property or
services (except current trade accounts payable arising in the ordinary course
of business and current accrued expenses, not the result of borrowing, arising
in the ordinary course of business); (iv) all reimbursement obligations of such
Person in respect of outstanding letters of credit, acceptances and similar
obligations created for the account of such Person; (v) all indebtedness,
liabilities, and obligations secured by any Lien on any Property owned by such
Person even though such Person has not assumed or has not otherwise become
liable for the payment of any such indebtedness, liabilities or obligations
secured by such Lien, but only to the extent of the value of the Property
subject to such Lien (or, if less, the amount of the underlying indebtedness,
liability or obligation); (vi) net liabilities of such Person in respect of
Hedging Obligations (calculated on a basis satisfactory to the Agent and in
accordance with accepted practice); (vii) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (viii) all obligations of such Person to pay rent or
other amounts under any Synthetic Lease; (ix) all Indebtedness of another entity
to the extent such Person is liable therefor (including any partnership in which
such Person is a general partner and including any unlimited liability
corporation) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; and (x) all Contingent Obligations of such Person with respect to
Indebtedness of others; provided, that such term shall not mean or include
(A) any Indebtedness in respect of which monies sufficient to pay and discharge
the same in full (either on the expressed date of maturity thereof or on such
earlier date as such Indebtedness may be duly called for redemption and payment)
shall be deposited with a depository, agency or trustee acceptable to the Agent
in trust for the payment thereof, or (B) any operating leases entered into in
the ordinary course of business (to the extent such operating leases do not
constitute Capital Lease Obligations or Synthetic Leases).

 

Indemnity:  As such term is defined in Section 4.2(i).

 

Initial Maturity Date:  February 27, 2015.

 

Interest Rate Agreement:  The document or instrument evidencing or creating any
Interest Rate Protection Product which shall remain in effect from, or
subsequent to, the Loan Opening Date.

 

Interest Rate Protection Product:  A floating-to-fixed derivative, or other
acceptable “cap” or limitation obtained by any Borrower, at its expense, to
protect such Borrower from increases in the applicable LIBOR Rate, in an amount
approved by Lender.

 

Investment:  Any loan or advance to any Person, any purchase or other
acquisition of any capital stock or other ownership or profit interest,
warrants, rights, options, obligations or

 

10

--------------------------------------------------------------------------------


 

other securities of such Person, any capital contribution to such Person or any
other investment in such Person.

 

Joint Commission:  The Joint Commission, formerly known as the Joint Commission
on Accreditation of Healthcare Organizations, and any successor organization.

 

Land:  As such term is defined in Recital D of this Agreement.

 

Late Charge:  As such term is defined in Section 4.6.

 

Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

 

Leases:  The collective reference to all leases, subleases and occupancy
agreements affecting a Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto.

 

LIBOR Business Day:  A Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.

 

LIBOR Rate:  For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown by Reuters at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such LIBOR Rate Interest Period with a maturity
approximately equal to such LIBOR Rate Interest Period and in an amount
approximately equal to the amount to which such LIBOR Rate Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
Reuters no longer reports such rate or Lender determines in good faith that the
rate so reported no longer accurately reflects the rate available to Lender in
the London Interbank Market, Lender may select a replacement index.

 

LIBOR Rate Interest Period:  With respect to each amount bearing interest at a
LIBOR based rate, a period of one month, to the extent deposits with such
maturities are available to Lender, commencing on a LIBOR Business Day, as
selected by Borrower provided, however, that (i) any LIBOR Rate Interest Period
which would otherwise end on a day which is not a LIBOR Business Day shall
continue to and end on the next succeeding LIBOR Business Day, unless the result
would be that such LIBOR Rate Interest Period would be extended to the next
succeeding calendar month, in which case such LIBOR Rate Interest Period shall
end on the next preceding LIBOR Business Day, (ii) any LIBOR Rate Interest
Period which begins on a day for which there is no numerically corresponding
date in the calendar month in which such LIBOR Rate Interest Period would
otherwise end shall instead end on the last LIBOR Business Day of such calendar
month, and (iii) Borrower may not select a LIBOR Rate Interest Period which
would end after the Final Maturity Date.

 

Loan:  As such term is defined in Recital E of this Agreement.

 

Loan Amount:  The original principal amount of the Loan as set forth in
Section 4.1(a) and as reduced by principal payments, if any, made from time to
time.

 

11

--------------------------------------------------------------------------------


 

Loan Documents:  The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents, instruments and
agreements entered into from time to time, evidencing, guaranteeing or securing
the Loan or any obligation of payment thereof or performance of Borrowers’
obligations in connection with the transaction contemplated hereunder and any
Interest Rate Agreements, or otherwise executed and delivered by Loan Parties,
or any of them, in connection with the transactions contemplated herein each as
amended from time to time.

 

Loan Opening Date:  The date of this Agreement.

 

Loan Parties:  Collectively, Borrowers and Guarantors, and each individually
sometimes referred to herein as a “Loan Party”.

 

Management Agreement:  As such term is defined in Section 8.1(k).

 

Material Adverse Change:  The occurrence of an event or the existence of a fact
or circumstance giving rise to a Material Adverse Effect.

 

Material Adverse Effect:  A material adverse affect on (a) the business,
condition (financial or otherwise), operations, performance or properties of any
Borrower or any Project, (b) the ability of Loan Parties, taken as a whole to
perform their obligations under the Loan Document to which it is a party from
time to time or (c) the priority of any lien or security interest of Lender
relating to a material part of the Collateral as provided under the terms of any
Loan Document.

 

Medicaid: Collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program; (b) all state statutes, regulations and plans
for medical assistance enacted in connection with such program and federal
rules and regulations promulgated in connection with such program; and (c) all
applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement, guidelines and requirements of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

Medicaid Provider/Supplier Agreement:  An agreement entered into between a
provider or supplier, as defined under 42 U.S.C. 1395(x), pursuant to 42 U.S.C.
1395cc, or a similar agreement entered into between any federal or state agency
or other entity administering Medicaid in such state, or any other grant of
authority by CMS or any federal or state agency or other entity administering
Medicaid in such state, under which the health care facility, supplier or
physician is authorized to provide medical goods and services to Medicaid
recipients and to be reimbursed by Medicaid for such goods and services.

 

Medicare:  Collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§1395 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or guidelines pertaining to

 

12

--------------------------------------------------------------------------------


 

such program including (a) all federal statutes (whether set forth in Title
XVIII of the Social Security Act or elsewhere) affecting such program; and
(b) all applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement, guidelines and requirements of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

Medicare Provider/Supplier Agreement: An agreement entered into between a
provider or supplier, as defined under 42 U.S.C. 1395(x), pursuant to 42 U.S.C.
1395cc, or a similar agreement entered into between any federal or state agency
or other entity administering Medicare in such state, or other grant of
authority by CMS or any federal or state agency or other entity administering
Medicare in such state, under which the health care facility, supplier or
physician is authorized to provide medical goods and services to Medicare
patients and to be reimbursed by Medicare for such goods and services.

 

Mortgages:  Collectively, the Woodland Hills Mortgage, the Northridge Mortgage
and the Abington Mortgage (each as defined in Section 4.2(b)), and each
individually, a “Mortgage”.

 

Net Operating Income or NOI:  For any applicable period, with respect to any
Person, all Gross Revenues based upon the most current operating statements then
in Lender’s possession less all Operating Expenses incurred by such Person for
such period (as reasonably approved by Lender) in connection with its ownership
and operation of their properties and assets, including, without limitation,
real estate taxes and insurance premiums.

 

Northridge Borrowers:  Collectively, Northridge PropCo and Northridge Tenant.

 

Northridge Land:  As such term is defined in Recital B of this Agreement.

 

Northridge Lease:  The Facility Lease dated April 1, 2012, by and between
Northridge PropCo, as lessor, and Northridge Tenant, as lessee, relating to the
Northridge Project.

 

Northridge Project:  The collective reference to (i) the Northridge Land,
together with all buildings, structures and improvements located or to be
located thereon, including the Northridge Improvements, (ii) all rights,
privileges, easements and hereditaments relating or appertaining thereto, and
(iii) all personal property, fixtures and equipment required or beneficial for
the operation thereof.

 

Northridge PropCo:  As such term is defined in Recital B to this Agreement.

 

Note:  The promissory note executed by Borrowers pursuant to Section 4.2(a).

 

Obligations.  All indebtedness, obligations and liabilities of Borrowers,
individually or collectively, to Lender under this Agreement or any of the other
Loan Documents or in respect of the Loan or the Note, or other instruments at
any time evidencing any of the foregoing, whether existing on the date of this
Agreement or arising or incurred hereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or

 

13

--------------------------------------------------------------------------------


 

unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise (including, without limitation, advances made by Lender to protect or
preserve the Collateral or the security interests therein), and including
interest and fees that accrue after the commencement by or against any Loan
Party of any proceeding under the United States Bankruptcy Code or other similar
federal or state law, naming such Person as the debtor in such proceeding,
regardless of whether or not such interest and fees are allowed claims in such
proceeding.  To the extent this definition of “Obligations” is referenced in any
Loan Document, the definition shall also include any Indebtedness, obligations
and liabilities of Borrowers under any and all Interest Rate Agreements.

 

Opening of the Loan or Loan Opening:  The disbursement of proceeds of the Loan.

 

Operating Accounts:  Collectively, the PropCo Operating Accounts and the Tenant
Operating Accounts, and each individually, an “Operating Account”.

 

Operating Expenses:  For any period, with respect to any Person, the actual
costs and expenses of owning, operating, managing and maintaining their
properties and assets during such period incurred by such Person, determined on
a cash basis (except for real and personal property taxes and insurance
premiums, which shall be determined on an accrual basis), including, (i) an
annual replacement reserve equal to $1,000 per bed, and (ii) a five percent
(5.0%) management fee, excepting, however, (x) interest and principal due on
Indebtedness, (y) depreciation and amortization, and (z) actual capital
expenditures during the applicable period.

 

Operating Statement:  As such term is defined in Section 10.1(m)(viii).

 

Parent:  AdCare Health Systems, Inc., an Ohio corporation.

 

Parent Guaranty:  As such term is defined in Section 4.2(c).

 

Permitted Exceptions:  (i) As of the date hereof, with respect to each Project,
those matters listed on Exhibits B-1, B-2 and B-3  hereto (as applicable) to
which title to the respective Projects may be subject at the Loan Opening, and
(ii) at all times thereafter, such exceptions covered by (i) along with the
liens and security interests created by the Mortgages or other Loan Documents;
statutory liens for ad valorem taxes, standby fees and other governmental
charges which are not yet delinquent at the time in question or are being
contested in accordance with the requirements of the Loan Documents; rights of
tenants under Approved Leases; other liens and security interests (if any) in
favor of Lender; and mechanics’ liens being contested in accordance with the
requirements of the Loan Documents, and such other title exceptions as Lender
may approve in writing.

 

Permitted Investments:  Such term means the following:

 

(a)                                 Cash Equivalents;

 

(b)                                 Purchases and acquisitions of inventory,
supplies, materials and equipment in the ordinary course of business;

 

14

--------------------------------------------------------------------------------


 

(c)                                  Investments consisting of loans and
advances to employees for reasonable travel, relocation and business expenses in
the ordinary course of business or prepaid expenses incurred in the ordinary
course of business;

 

(d)                                 Without duplication, Investments consisting
of Indebtedness permitted by the terms of this Agreement;

 

(e)                                  Investments existing on the Loan Opening
Date;

 

(f)                                   Other Investments made in accordance with
Parent’s or the applicable Borrower’s investment policy as in effect on the date
of this Agreement, or as it may be amended with the Bank’s prior written
consent, which will not be unreasonably withheld, delayed or conditioned;

 

(g)                                  Investments arising under Interest Rate
Agreements that otherwise qualify as Indebtedness permitted under the terms of
this Agreement;

 

(h)                                 Investments by any Borrower in or to another
Borrower, and Investments by Parent in or to any of its Subsidiaries; and

 

(i)                                     Any other Investments that may be
approved in writing by Lender from time to time.

 

Permitted Substances:  Substances used, generated, manufactured, stored,
disposed of or otherwise handled in normal quantities by any Tenant in the
ordinary course of its business, or by any Borrower or Tenant and its
contractors and subcontractors in the course of construction on any Project, and
in the case of all of the foregoing, in compliance with all Environmental Laws.

 

Pledge Agreements:  Collectively, the pledge and security agreements required to
be delivered by APH and AdCare OpCo to Lender pursuant to Sections 4.2(f) and
(g), and each individually, a “Pledge Agreement”.

 

PrivateBank:  The PrivateBank and Trust Company, an Illinois banking
corporation.

 

Projects:  As such term is defined in Recital D of this Agreement.

 

PropCo Operating Accounts:  As such term is defined in Section 10.1(dd)(i).

 

PropCo’s:  As such term is defined in Recital D of this Agreement.

 

Property Condition Report:  As such term is defined in Section 8.1(g).

 

Reimbursement Approvals: shall mean, with respect to all Third Party Payor
Arrangements, any and all certifications, provider numbers, provider agreements
(including, without limitation, Medicare Provider/Supplier Agreements and
Medicaid Provider/Supplier Agreements), participation agreements, accreditations
(including Joint Commission

 

15

--------------------------------------------------------------------------------


 

accreditation) and/or any other agreements with or approvals by organizations
and Governmental Authorities.

 

Remaining Project:  As such term is defined in Section 9.1(b).

 

Reserve Percentage:  For any LIBOR Rate Interest Period, that percentage which
is specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.

 

Residency Agreements:  With respect to any Project, the agreements entered into
from time to time between the applicable Tenant and residents of that Project,
which shall be in substantially in form of the standard residency agreement form
submitted to Lender pursuant to Section 8.1(q), or otherwise approved in writing
by Lender.

 

Security Agreements:  As such term is defined in Section 4.2(k).

 

Sinking Fund Account:  As such term is defined in Section 4.4(b).

 

Sinking Fund Payment:  For each calendar month during any Sinking Fund Period,
an amount equal to one hundred percent (100%) of Borrower Total Adjusted EBITDA
for the second preceding calendar month.  For illustrative purposes, the Sinking
Fund Payment due and payable on March 1 would be determined based upon Borrower
Total Adjusted EBITDA for the preceding January, as required to be reported by
Borrowers to Lender in mid-February.

 

Sinking Fund Period:  Any period (i) commencing upon the occurrence of any Event
of Default and ending on (ii) the date, if any, on which Lender waives such
Event of Default in writing, or (ii) commencing on the date on which Lender
receives a Compliance Certificate disclosing that Abington Adjusted EBITDA for
any period required to be tested did not meet the applicable minimum amount
specified in Section 4.4(b), and ending on the date Lender receives a Compliance
Certificate certifying that, for any subsequent period required to be tested
under Section 4.4(b),  Abington Borrowers have achieved the minimum Abington
Adjusted EBITDA amount specified in said Section.

 

State:  The State of Arkansas.

 

Subsidiary:  With respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which
more than fifty percent (50%) of the total voting power of shares of stock or
other ownership interest entitled to vote in the election of the Person or
Persons (whether directors, manager, trustees or other Persons performing
similar functions) having the power to direct or cause the direction of the

 

16

--------------------------------------------------------------------------------

 

management of policies thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

 

Synthetic Lease:  Any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which lease or other
arrangement is required or is permitted to be classified and accounted for as an
operating lease under GAAP, but which is intended by the parties thereto for
tax, bankruptcy, regulatory, commercial law, real estate law and all other
purposes as a financing arrangement.

 

Tenant Operating Accounts:  As such term is defined in Section 10.1(dd)(ii).

 

Tenants:  As such term is defined in Recital D of this Agreement.

 

Third-Party Payor Arrangements:  Any and all arrangements with Medicare,
Medicaid, CHAMPUS, CHAMPVA, TRICARE and any other Governmental Authority, or
quasi-public agency, any and all managed care plans and organizations, including
but not limited to health maintenance organizations and preferred provider
organizations, private commercial insurance companies, employee assistance
programs and/or any other  third-party arrangements, plans or programs for
payment or reimbursement in connection with health services, products or
supplies.

 

Title Insurer:  First American Title Insurance Company or such other title
insurance company licensed in the State as may be approved in writing by Lender.

 

Title Policies:  As such term is defined in Section 8.1(a).

 

Transfer:  As such term is defined in Section 12.2.

 

TRICARE:  Shall mean, collectively, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, which program was
formerly known as the Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS), and all laws, rules, regulations, manuals, orders and
administrative, reimbursement and other guidelines of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

Woodland Hills Improvements: As such term is defined in Recital A of this
Agreement.

 

Woodland Hills Land:  As such term is defined in Recital A of this Agreement.

 

Woodland Hills Lease:  The Facility Lease dated April 1, 2012, by and between
Woodland Hills PropCo, as lessor, and Woodland Hills Tenant, as lessee, relating
to the Woodland Hills Project.

 

Woodland Hills Project:  The collective reference to (i) the Woodland Hills
Land, together with all buildings, structures and improvements located or to be
located thereon,

 

17

--------------------------------------------------------------------------------


 

including the Woodland Hills Improvements, (ii) all rights, privileges,
easements and hereditaments relating or appertaining thereto, and (iii) all
personal property, fixtures and equipment required or beneficial for the
operation thereof.

 

Woodland Hills PropCo:  As such term is defined in Recital A of this Agreement.

 

Working Capital Financing:  The $10,600,000.00 revolving credit facility from
PrivateBank in favor of Working Capital Line Borrowers, secured by all or
substantially all of the personal property of each Working Capital Line
Borrower, pursuant to the Working Capital Financing Agreement, as such credit
facility may be modified, amended, renewed, extended, increased or restated from
time to time.

 

Working Capital Financing Agreement:  The Loan and Security Agreement dated as
of September 20, 2102, by and among Working Capital Line Borrowers and
PrivateBank, as amended, prior to the Loan Opening Date.

 

Working Capital Line Borrowers:  Tenants and certain other operating company
Subsidiaries of AdCare OpCo party to the Working Capital Financing immediately
prior to the Loan Opening Date.

 

2.2                               Other Definitional Provisions; Computation of
Time Periods.  All terms defined in this Agreement shall have the same meanings
when used in the Note, Mortgages or any other Loan Documents, or any certificate
or other document made or delivered pursuant hereto.  The words “hereof’,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement.  For purposes of computation of time periods
hereunder, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “through and
including”.

 

ARTICLE 3
BORROWERS’ REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties.  To induce
Lender to execute this Agreement and perform its obligations hereunder,
Borrowers hereby represent and warrant to Lender as follows:

 

(a)                                 Each PropCo has fee simple title to its
Project, subject only to the Permitted Exceptions.  Each Tenant has leasehold
title to its Project under its respective Facility Lease.  No “event of default”
or any fact or circumstance which, notice or the passage of time (or both) would
constitute an “event of default” exists with respect to any of the Facility
Leases.

 

(b)                                 No litigation or proceedings are pending, or
to the best of Borrowers’ actual knowledge threatened, against any Borrower or
Guarantor, which could, if adversely determined, have a Material Adverse Effect.
Based on and subject to the Environmental Report, Borrowers have no actual
knowledge of any pending environmental proceedings, whether civil (including
actions by private parties), criminal, or administrative proceedings, relating
to any of the Projects (collectively, “Environmental Proceedings”), and
Borrowers have no actual

 

18

--------------------------------------------------------------------------------


 

knowledge of any Environmental Proceedings or any facts or circumstances which
may give rise to any future Environmental Proceedings.

 

(c)                                  Each Borrower is a duly organized and
validly existing Georgia limited liability company, is duly qualified as a
foreign limited liability company under the laws of the State, and has full
power and authority to execute, deliver and perform all Loan Documents to which
it is a party, and such execution, delivery and performance have been duly
authorized by all requisite action on the part of such Borrower and its sole
member.

 

(d)                                 Except as has already been obtained or as
otherwise permitted in this Agreement, no consent, approval or authorization of
or declaration, registration or filing with any Governmental Authority or
nongovernmental person or entity, including any creditor, partner or member of
any Borrower, is required in connection with the execution, delivery and
performance of this Agreement or any of the Loan Documents to which Borrowers
are respectively a party other than the recordation of the Mortgages and the
Assignments of Rents, and filing of UCC-1 Financing Statements.

 

(e)                                  The execution, delivery and performance of
this Agreement, the execution and payment of the Note and the granting of the
Mortgages and other security interests and assignments under the other Loan
Documents have not constituted and will not constitute, upon the giving of
notice or lapse of time or both, a breach or default under any other agreement
to which any Borrower is a party or may be bound or affected, or a violation of
any law or court order which may affect any of the Projects, any part thereof,
any interest therein, or the use thereof.

 

(f)                                   There is no default under this Agreement
or the other Loan Documents, nor any condition which, after notice or the
passage of time or both, would constitute a default or an Event of Default under
said documents.  There is no default or event of default any documents
evidencing, guaranteeing or securing Indebtedness being refinanced by the Loan,
and such Indebtedness is not subject to any forbearance arrangement.

 

(g)                                  (i) No condemnation of any Project or any
portion thereof, (ii) no condemnation or relocation of any roadways abutting any
Project, and (iii) no proceeding to deny access to any Project from any point or
planned point of access to such Project, has commenced or, to the best of
Borrowers’ knowledge, is contemplated by any Governmental Authority.

 

(h)                                 The Projects and the use thereof for their
current use do not violate (i) any applicable Laws (including subdivision,
zoning, building, environmental protection and wetland protection Laws), or
(ii) any building permits, restrictions of record, or agreements affecting the
Projects or any part thereof, other than any violation which could not
reasonably be expected to have a Material Adverse Effect.  Neither the zoning
authorizations, approvals or variances nor any other right to own or to use the
Projects is to any extent dependent upon or related to any real estate other
than the Land applicable to the respective Projects.  All material and
applicable consents, licenses and permits and all other authorizations or
approvals (collectively, “Governmental Approvals”) required for the ownership
and use of each Project have been obtained and remain in full force and effect.

 

19

--------------------------------------------------------------------------------


 

(i)                                     Each Project has adequate water, gas and
electrical supply, storm and sanitary sewerage facilities, other required public
utilities, fire and police protection, and means of access between such Project
and public highways; none of the foregoing will be foreseeably delayed or
impeded by virtue of any requirements under any applicable Laws.

 

(j)                                    No brokerage fees or commissions are
payable by or to any Person in connection with this Agreement or the Loan to be
disbursed hereunder.

 

(k)                                 All financial statements and other
information previously furnished by Loan Parties to Lender in connection with
the Loan are true, complete and correct and fairly present the financial
conditions of the subjects thereof as of the respective dates thereof and do not
fail to state any material fact necessary to make such statements or information
not misleading, and no Material Adverse Change has occurred the respective dates
of such statements and information, which has not otherwise been disclosed to
Lender in writing.  Loan Parties have no material liability, contingent or
otherwise, not disclosed in such financial statements.

 

(l)                                     Subject to the Environmental Report, as
of the date hereof, (i) each Project is in a clean, safe and healthful
condition, and is free of all Hazardous Material, other than Permitted
Substances, and is in compliance with all applicable Laws; (ii) neither
Borrowers nor, to the best actual knowledge of Borrowers, any other Person, has
ever caused or permitted any Hazardous Material (other than Permitted
Substances) to be transported to or from, placed, held, stored, located or
disposed of on, under, at or in a manner to affect the Projects, or any part
thereof, and the Projects have not ever been used (whether by Borrowers or, to
the best actual knowledge of Borrowers, by any other Person) for any activities
involving, directly or indirectly, the use, generation, treatment, storage,
transportation, or disposal of any Hazardous Material, except for Permitted
Substances; (iii) none of the Projects or Borrowers are subject to any existing,
pending or (to the best of Borrowers’ actual knowledge) threatened
(A) investigation or inquiry by any Governmental Authority or (B) demand,
settlement, litigation by any Governmental Authority or other third party,
asserting any alleged violation of Environmental Law, and the Projects are not
subject to any remedial obligations under any applicable Laws pertaining to
health or the environment; and (iv) there are no underground tanks, vessels, or
similar facilities for the storage, containment or accumulation of Hazardous
Materials of any sort on, at, under or affecting the Projects, except with
respect to Permitted Substances.

 

(m)                             Each Project is taxed separately without regard
to any other property and for all purposes each Project may be mortgaged,
conveyed and otherwise dealt with as an independent parcel.

 

(n)                                 Neither Borrowers nor their respective
agents have entered into any Leases, subleases or other arrangements for
occupancy of space within the Projects other than the Facility Leases and the
Residency Agreements set forth on the occupancy list delivered to Lender in
connection herewith.

 

(o)                                 No portion of the Improvements encroaches
upon any property line, building line, setback line, side yard line or any
recorded or visible easement (or other easement of which Borrower is aware or
has reason to believe may exist) with respect to the Projects.

 

20

--------------------------------------------------------------------------------


 

(p)                                 The Loan is not being made for the purpose
of purchasing or carrying “margin stock” within the meaning of Regulation T, U
or X issued by the Board of Governors of the Federal Reserve System, and
Borrower agrees to execute all instruments necessary to comply with all the
requirements of Regulation U of the Federal Reserve System.

 

(q)                                 No Borrower is a party in interest to any
plan defined or regulated under ERISA, and none of the assets of any Borrower
are “plan assets” of any employee benefit plan covered by ERISA or Section 4975
of the Internal Revenue Code.

 

(r)                                    No Borrower is a “foreign person” within
the meaning of Section 1445 or 7701 of the Internal Revenue Code.

 

(s)                                   Borrowers do not use any trade name other
than its actual name set forth herein and their respective facility names set
forth in Recitals A, B or C, as applicable.  The principal place of business of
each Borrower is as stated in Schedule 3.1(s) attached hereto.

 

(t)                                    Each Borrower’s place of organization is
the State of Georgia.

 

(u)                                 All statements set forth in the Recitals are
true and correct.

 

(v)                                 No Borrower or Guarantor is (or will be) a
person with whom Lender is restricted from doing business under OFAC (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including, the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support. Terrorism), or other governmental action and is
not and shall not engage in any dealings or transactions or otherwise be
associated with such persons.  In addition, each Borrower hereby agrees to
provide, and agrees to cause each Guarantor to provide, to the Lender with any
additional information that Lender deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.

 

(w)                               (i)                                     Except
as disclosed on Schedule 3.1(w)(i):

 

(1)                                 (A) Borrowers now have all Health Care
Permits necessary for the lawful conduct of its business or operations at the
Projects and as planned to be conducted, including, without limitation, the
ownership and operation of their respective Projects pursuant to all
requirements of applicable Law, (B) all such Health Care Permits are in full
force and effect and have not been amended or otherwise modified, rescinded,
revoked or assigned, (C) Borrowers are complying with the requirements of each
such Health Care Permit, and no event has occurred, and no condition exists,
which, with the giving of notice, the passage of time, or both, would constitute
a violation thereof, (D) no Borrower has received any written notice of any
violation of any requirement of applicable Law, (E) no condition exists or event
has occurred which in itself or with the giving of notice or the lapse of time,
or both, would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such Health Care  Permit, (F) there is no claim filed with
any Governmental Authority of which any Borrower has been notified in

 

21

--------------------------------------------------------------------------------


 

writing, challenging the validity and effectiveness of any such Health Care
Permit or the execution and performance of any of the Loan Documents.

 

(2)                                 Tenants, as licensed operators of the
Projects, are entitled to participate in, and receive payment under, the
appropriate Medicare, Medicaid, or any other federal or state health care
program or any related reimbursement programs, and any similar state or local
government-sponsored program, and to receive reimbursement from private and
commercial payors and health maintenance organizations to the extent applicable
thereto; and (ii) there are no proceedings pending or, to the knowledge of
Borrowers, any proceedings threatened or investigations pending or threatened,
by any Governmental Authority with respect to Tenants’ participation in the
Medicare, Medicaid, or any other federal or state health care program or any
related reimbursement programs.

 

(3)                                 No Loan Party: (i) has had a civil monetary
penalty assessed against it under the Social Security Act (the “SSA”)
Section 1128(a), other than nominal amounts for violations which were not of a
material nature, (ii) has been excluded from participation under the Medicare,
Medicaid, or any other federal or state health care program or any related
reimbursement programs or under a state health care program as defined in the
SSA Section 1128(h) (“State Health Care Program”), or (iii) has been convicted
(as that term is defined in 42 C.F.R. Section 1001.2) of any of the following
categories of offenses as described in the SSA Section 1127(a) and (b)(1), (2),
(3):  (A) criminal offenses relating to the delivery of an item or service under
Medicare or any State Health Care Program; (B) criminal offenses under federal
or state law relating to patient neglect or abuse in connection with the
delivery of a health care item or service; (C) criminal offenses under federal
or state law relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of
a health care item or service or with respect to any act or omission in a
program operated by or financed in whole or in part by any federal, state or
local government agency; (D) federal or state laws relating to the interference
with or obstruction of any investigations into any criminal offense described in
(A) through (C) above; or (E) criminal offenses under federal or state law
relating to the unlawful manufacture, distribution, prescription or dispensing
of a controlled substance.  Without limiting the generality of the foregoing, no
Borrower is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Medicare, Medicaid, or
any other federal or state health care program Provider/Supplier Agreement or
other agreement or instrument to which any Borrower is a party, which default
has resulted in, or if not remedied within any applicable grace period could
result in, the revocation, termination, cancellation or suspension of the
Medicare, Medicaid, or any other federal or state health care program enrollment
of any Tenant.

 

(ii)                                  Schedule 3.1(w)(ii) contains a true,
correct and complete list of all of the Health Care Permits in effect on the
Loan Opening Date with respect to the Projects.

 

22

--------------------------------------------------------------------------------


 

(x)                                 There are no strikes, lockouts or other
labor disputes pending or threatened against any Borrower or Project, hours
worked by and payment made to employees of any Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable law, and no
unfair labor practice complaint is pending, or threatened, against any Borrower
before any governmental authority.

 

(y)                                 The outstanding principal amount of the
Working Capital Financing as of the Loan Opening Date, immediately prior to the
partial prepayment being made by or for the account of Tenants in order to
secure the release of Tenants and their Collateral by PrivateBank, does not
exceed $8,775,457.00.

 

Borrowers’ representations and warranties contained in this Section 3.1 shall be
subject to any and all obligations to which Tenant is subject to under HIPAA.

 

3.2                               Survival of Representations and Warranties. 
Borrowers agree that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening and, except for matters which have been disclosed by
Borrower and approved by Lender in writing, at all times thereafter. It shall be
a condition precedent to the Loan Opening that each of said representations and
warranties is true and correct as of the date thereof.

 

ARTICLE 4
LOAN AND LOAN DOCUMENTS

 

4.1                               Agreement to Borrow and Lend; Lender’s
Obligation to Disburse.  Subject to the terms, provisions and conditions of this
Agreement and the other Loan Documents, Borrowers agree to borrow the Loan from
Lender, and Lender agrees to make the Loan to Borrowers, all for the purposes
and subject to all of the terms, provisions and conditions contained in this
Agreement. If Lender consists of more than one party, the obligations of each
such party with respect to the amount it has agreed to loan to Borrowers shall
be several (and not joint and several) and shall be limited to its proportionate
share of the Loan and of each advance.

 

(a)                                 The original principal amount of the Loan
shall be Sixteen Million Five Hundred Thousand and No/100 Dollars
($16,500,000.00).  The Loan will be funded in a single lump sum advance on the
Loan Opening Date. The Loan is non-revolving, and amounts repaid hereunder shall
not be available for further borrowing hereunder.

 

(b)                                 Lender agrees, upon Borrowers’ compliance
with and satisfaction of all conditions precedent to the Loan Opening and
provided no Material Adverse Change has occurred with respect to any Loan Party
or any of the Projects, and no default or Event of Default has occurred and is
continuing hereunder, to open the Loan.

 

(c)                                  To the extent that Lender, may have
acquiesced in noncompliance with any requirements precedent to the Opening of
the Loan, such acquiescence shall not constitute a waiver by Lender, and Lender
may at any time after such acquiescence require Borrowers to comply with all
such requirements.

 

23

--------------------------------------------------------------------------------


 

4.2                               Loan Documents.  Borrowers agrees that it
will, on or before the Loan Opening Date, execute and deliver or cause to be
executed and delivered to Lender the following documents in form and substance
acceptable to Lender:

 

(a)                                 (i) A promissory note (the “Note”), executed
by executed by Borrowers, jointly and severally, and payable to the order of
Lender, evidencing the Loan.

 

(b)                                 (i) A mortgage, assignment of rents,
security agreement and fixture filing (the “Woodland Hills Mortgage”), executed
by Woodland Hills PropCo for the benefit of Lender securing the Obligations,
granting a first priority lien on Woodland Hills PropCo’s fee simple interest in
the Woodland Hills Project, subject only to the Permitted Exceptions applicable
to the Woodland Hills Project; (ii) a mortgage, assignment of rents, security
agreement and fixture filing (the “Northridge Mortgage”), executed by Northridge
PropCo for the benefit of Lender securing the Obligations, granting a first
priority lien on Northridge PropCo’s fee simple interest in the Northridge
Project, subject only to the Permitted Exceptions applicable to the Northridge
Project; and (iii) a mortgage, assignment of rents, security agreement and
fixture filing (the “Abington Mortgage”), executed by Abington PropCo for the
benefit of Lender securing the Obligations, granting a first priority lien on
Abington PropCo’s fee simple interest in the Abington Project, subject only to
the Permitted Exceptions applicable to the Abington Project.

 

(c)                                  A guaranty of payment (the “Parent
Guaranty”) executed by the Parent and pursuant to which the Parent guarantees
payment and performance of the Obligations.

 

(d)                                 A guaranty of payment (the “APH Guaranty”)
executed by APH and pursuant to which APH guarantees payment and performance of
the Obligations.

 

(e)                                  A guaranty of payment (the “AdCare OpCo
Guaranty”) executed by AdCare OpCo and pursuant to which AdCare OpCo guarantees
payment and performance of the Obligations (the Parent Guaranty, the APH
Guaranty and the AdCare OpCo Guaranty being sometimes collectively referred to
as the “Guaranties”).

 

(f)                                   A pledge and security agreement executed
by APH in favor of Lender, pursuant to which APH pledges and grants a continuing
first-priority security interest in and to all of the membership interests in
each PropCo as security for the APH Guaranty and the other Obligations.

 

(g)                                  A pledge and security agreement executed by
AdCare Operations in favor of Lender, pursuant to which AdCare Operations
pledges and grants a continuing first-priority security interest in and to all
of the membership interests in each Tenant as security for the AdCare Operations
Guaranty and the other Obligations.

 

(h)                                 Separate assignments of rents and leases
executed by Woodland Hills PropCo, Northridge PropCo and Abington PropCo with
regard to their respective Projects, creating an absolute assignment of the
rents and leases from those Projects to Lender as security for the Obligations
(collectively, the “Assignments of Rents” and each individually and “Assignment
of Rents”.

 

24

--------------------------------------------------------------------------------


 

(i)                                     An environmental indemnity (“Indemnity”)
from Borrowers and Guarantor indemnifying Lender with regard to all matters
related to Hazardous Materials and other environmental matters.

 

(j)                                    An assignment and subordination agreement
executed by Borrowers in favor of Lender and consented to by each manager under
any Management Agreement.

 

(k)                                 A blanket security agreement executed by all
PropCo’s and a blanket security agreement executed by all Tenants (each, a
“Security Agreement,” and collectively, the “Security Agreements”), each in
favor of Lender, granting to Lender a security interest in all or substantially
all of the grantors’ respective personal property and fixtures.

 

(l)                                     Such UCC financing statements as
Lender’s counsel determines are advisable or necessary to perfect or notify
third parties of the security interests intended to be created by the Loan
Documents.

 

(m)                             Such other documents, instruments or
certificates as Lender and its counsel may reasonably require, including such
documents as Lender in its sole discretion deems necessary or appropriate to
effectuate the terms and conditions of this Agreement and the Loan Documents,
and to comply with the laws of the State.

 

4.3                               Term of the Loan.

 

(a)                                 Unless the Loan is otherwise earlier prepaid
or accelerated as permitted or required herein or under any other Loan Document,
all principal, interest and other sums due under the Loan Documents shall be due
and payable in full on the Initial Maturity Date, subject to the Extension
Option.  Lender shall not, however, be obligated to grant the Extension Option
until the conditions precedent thereto are fully satisfied.  The terms and
provisions of this Section 4.3 (and any extension of the Initial Maturity Date
pursuant hereto) shall not constitute a waiver of the requirement that any
modification of the Note or any of the other Loan Documents shall require the
express written approval of Lender, no such approval (either expressed or
implied) having been given as of the date hereof (other than as expressly set
forth herein).  The Extension Option shall automatically expire and terminate,
and shall thereafter be null and void, if Borrowers do not duly elect such
extension option expressly in accordance therewith.

 

(b)                                 Borrowers shall have the right to extend the
Initial Maturity Date for six (6) months (the “Extension Option”) provided that
Borrowers satisfy the following conditions precedent:

 

(i)                                     The delivery by Borrower to Lender not
less than sixty (60) days prior to the Initial Maturity Date (but not more than
ninety (90) days prior to such Initial Maturity Date) of (a) written notice of
Borrowers’ election to exercise the extension of the Initial Maturity Date
(which notice shall also represent and warrant that as of the date thereof there
exists, no uncured Default or Event of Default and that the Loan Parties are in
compliance with their respective financial covenants set forth in
Sections 10.1(w), (x) and (y) and in Paragraph 6 of the Parent Guaranty, tested
as of the last day of the most recently ended calendar quarter or for the
appropriate trailing period then ended, as the case may be) and (b) payment by
Borrower to

 

25

--------------------------------------------------------------------------------


 

Lender of an extension fee in an amount equal to the product of thirty-five
basis points (0.35%) times the Loan Amount;

 

(ii)                                  As of the Initial Maturity Date, there
shall exist no uncured Event of Default or any event which, with the passage of
time or the giving of notice, would constitute an Event of Default;

 

(iii)                               An endorsement of any existing Title
Insurance issued in connection herewith shall be obtained and delivered by
Borrower to Lender, stating that the coverage afforded thereby, or the
agreements thereunder, shall not be affected because of such extension, and the
obtainment of an abstractor’s certificate or other title evidence showing no
liens, encumbrances or other exceptions to the title of the Projects other than
those previously approved in writing by Lender;

 

(iv)                              As of the Initial Maturity Date, no Material
Adverse Effect has occurred since the acquisition of the Projects by PropCo’s;

 

(v)                                 In the event Lender chooses to obtain a
current appraisal of the Projects after receiving Borrowers’ notice of extension
pursuant to Section 4.3(b)(i), then the outstanding principal amount of the Loan
as of the Initial Maturity Date shall not exceed seventy percent (70%) of the
“as-stabilized” value of the Projects as established pursuant to the Extension
Appraisal and, to the extent the outstanding principal amount of the Loan
exceeds seventy percent (70%) of such “as-stabilized” value of the Projects,
Borrower shall repay an amount of principal of the Loan equal to such excess on
or before the Initial Maturity Date, together with all accrued and unpaid
interest on the amount of the Loan so repaid, plus any applicable Breakage
Costs, and reasonable attorneys’ fees and disbursements incurred by Lender as a
result of such repayment;

 

(vi)                              Execution of an extension agreement and such
other documentation as Lender may reasonably require in connection therewith,
all of which shall be in form and substance reasonably acceptable to Lender;

 

(vii)                           The delivery by each Borrower to Lender of
written consent, in form and substance reasonably acceptable to Lender, to the
Extension Option from each Borrower and each Guarantor; and

 

(viii)                        Borrower shall pay all reasonable expenses,
including (without limitation) reasonable attorneys’ fees and legal expenses,
incurred by Lender in connection with determining whether the conditions set
forth in this Agreement are fully satisfied and the resulting granting of or
refusal to grant the Extension Option by Lender (and in connection with the
preparation and execution of any documentation therefor).

 

4.4                               Prepayments.

 

(a)                                 Subject to the limitations in Section 9.1
hereof and Section 23 of the Mortgages, and to payment of any Exit Fee that may
be required in connection therewith pursuant to Section 7.7, Borrower shall have
the right to make voluntary prepayments of the Loan, in whole or in part,
without prepayment penalty other than any Breakage Costs which may

 

26

--------------------------------------------------------------------------------


 

be due, upon not less than five (5) Business Days’ prior written notice to
Lender. No prepayment of all or part of the Loan shall be permitted unless same
is made together with the payment of all interest accrued on the Loan through
the date of prepayment and an amount equal to all Breakage Costs and reasonable
attorneys’ fees and disbursements incurred by Lender as a result of the
prepayment.

 

(b)                                 Upon (i) the occurrence and during the
continuation of an Event of Default (and assuming the Obligations shall not have
been accelerated pursuant to Section 15.1), or  (ii) in the event Abington
Adjusted EBITDA is less than (1) $450,000.00 for the trailing three (3) months
ending on December 31, 2013, or on the last day of any subsequent fiscal
quarter  through and including the quarter ending September 30, 2014 (in each
case on an annualized basis), as reflected in the Compliance Certificate
delivered to Lender pursuant to Section 10.1(m)(iv) accompanying the unaudited
quarterly financial statements for the applicable fiscal quarter, or
(2) $600,000.00 for the trailing three (3) months ending on December 31, 2014,
or on the last day of any subsequent fiscal quarter  through and including the
last quarter ending prior to the Final Maturity Date (in each case on an
annualized basis), as reflected in the Compliance Certificate delivered to
Lender pursuant to Section 10.1(m)(iv) accompanying the unaudited quarterly
financial statements for the applicable fiscal quarter, then and in each such
event Borrowers shall make monthly Sinking Fund Payments to Lender on the first
day of each calendar month during the Sinking Fund Period, commencing on the
first day of the first full calendar month of the Sinking Fund Period.  Failure
of Abington Borrowers to meet the minimum Abington Adjusted EBITDA thresholds
set forth in this paragraph shall not constitute a Default or Event of Default;
however, failure of Borrowers to make any Sinking Fund Payment required by this
paragraph shall constitute an Event of Default.  All Sinking Fund Payments shall
be held by Lender as additional Collateral for the Obligations in a separate
cash collateral account (the “Sinking Fund Account”) in the name of Lender and
under Lender’s sole dominion and control, and as to which Borrowers shall have
no rights of withdrawal.  Each Borrower hereby irrevocably authorizes Lender to
apply amounts on deposit in the Sinking Fund Account to any outstanding
Obligations, in such order of priority as Lender may in its sole discretion
determine, upon the occurrence and during the continuation of any Event of
Default.  Any prepayment of the principal of the Loan from monies held in the
Sinking Fund Account shall be subject to payment of the Exit Fee calculated on
the principal amount so prepaid.  Promptly following the release, cancellation
and termination by Lender of the Abington Mortgage and the other Loan Documents
constituting a lien on or security interest in the Abington Project or any part
thereof or interest therein, Lender shall refund to Borrowers (or to Parent for
the account of Borrowers) the amounts (if any) held in the Sinking Fund Account,
to the extent not previously applied by Lender to the Obligations as permitted
herein and in the other Loan Documents.

 

(c)                                  Except for any prepayment in connection
with the release of one or more Projects pursuant to Section 9.1, each partial
prepayment of the Loan under this Section 4.4 (except pursuant to
subparagraph (d) hereof) shall be in the minimum amount of $100,000 or an
integral multiple of $100,000 in excess thereof.  Each partial prepayment of the
Loan under this Section 4.4 (including pursuant to subparagraph (d) hereof)
shall be accompanied by the payment of accrued interest on the principal prepaid
to the date of payment and, after payment of such interest, shall be applied, in
the absence of instruction by the applicable Borrower or Borrowers regarding
such application, to the Loan on a pro rata basis, and in each case, first, to
principal bearing interest based on the Adjusted Base Rate, and then to
principal bearing interest

 

27

--------------------------------------------------------------------------------

 

based on the Adjusted LIBOR Rate.  Each voluntary or mandatory prepayment shall
be subject to the payment of any applicable Breakage Costs to Lender.

 

(d)                                 The Loan shall also be subject to mandatory
prepayment, in part, on the Initial Maturity Date under the circumstances and in
the amounts described in Section 4.3(b)(v).

 

4.5                               Required Principal Payments.  The outstanding
balance of the Loan plus all accrued but unpaid interest shall be due and
payable on the Final Maturity Date.

 

4.6                               Late Charge.  Any and all amounts due
hereunder or under the other Loan Documents which remain unpaid more than ten
(10) days after the date said amount was due and payable shall incur a fee (the
“Late Charge”) of four percent (4%) of said amount, which payment shall be in
addition to all of Lender’s other rights and remedies under the Loan Documents,
provided that no Late Charge shall apply to the final payment of principal on
the Final Maturity Date.

 

4.7                               Application of Certain Payments.  In the event
Lender receives any payment from or on behalf of Borrowers, or any of them, in
less than the full amount due and payable, then in the absence of instruction by
the applicable Borrower or Borrowers regarding such application and subject to
any contrary provisions of this Agreement or the other Loan Documents, Lender
shall apply such payment to the Obligations in such order of priority as Lender
may determine in its sole discretion; provided, however, that to the extent such
payment, or any portion thereof, is applied to accrued and unpaid interest on
the Loan, such amounts shall be applied, first, to principal bearing interest
based on the Adjusted Base Rate, and then to principal bearing interest based on
the Adjusted LIBOR Rate.

 

ARTICLE 5
INTEREST

 

5.1                               Interest Rate.

 

(a)                                 The Loan will bear interest at the
Applicable Rate, unless the Default Rate is applicable. Except as expressly
provided herein, the Adjusted LIBOR Rate shall be the “Applicable Rate”. For the
disbursement of the Loan, Borrowers acting through the Authorized
Representative, shall deliver to Lender irrevocable notice (which may be
(i) verbal notice provided that Borrowers deliver to Lender facsimile
confirmation within twenty four (24) hours of such verbal notice or
(ii) electronic mail notice within twenty four (24) hours of such verbal notice)
by not later than 11:00 a.m. Brooklyn, Ohio, time on the third LIBOR Business
Day prior to the desired date of disbursement. Borrowers shall pay interest in
arrears on the first (1st) day of every calendar month in the amount of all
interest accrued and unpaid. All payments (whether of principal or of interest)
shall be deemed credited to Borrowers’ account only if received by 12:00 noon
Brooklyn, Ohio, time on a Business Day; otherwise, such payment shall be deemed
received on the next Business Day.

 

(b)                                 If Lender determines in its reasonable
discretion (i) that Dollar deposits in an amount approximately equal to the Loan
for the designated LIBOR Rate Interest Period are not generally available at
such time in the London interbank market for deposits in Dollars, (ii)

 

28

--------------------------------------------------------------------------------


 

that the rate at which such deposits are being offered will not adequately and
fairly reflect the cost to Lender of maintaining a LIBOR Rate on such portion of
the Loan or of funding the same for such LIBOR Rate Interest Period due to
circumstances affecting the London interbank market generally, (iii) that
reasonable means do not exist for ascertaining a LIBOR Rate, or (iv) that an
Adjusted LIBOR Rate would be in excess of the maximum interest rate which
Borrower may by law pay, then, in any such event, Lender shall so notify
Borrowers and all portions of the Loan bearing interest at an Adjusted LIBOR
Rate that are so affected shall, as of the date of such notification with
respect to an event described in clause (ii) or (iv) above, or as of the
expiration of the applicable LIBOR Rate Interest Period with respect to an event
described in clause (i) or (iii) above, bear interest at the Adjusted Base Rate
(or such lower rate as required by applicable law) until such time as the
situations described above are no longer in effect or can be avoided, at which
time the Loan shall again accrue interest at the Adjusted LIBOR Rate.

 

(c)                                  Interest at the Applicable Rate (or Default
Rate) shall be calculated for the actual number of days elapsed on the basis of
a 360-day year, including the first date of the applicable period to, but not
including, the date of repayment.

 

(d)                                 Borrowers shall pay all Breakage Costs
incurred from time to time by Lender within ten (10) days after written demand.

 

(e)                                  If the introduction of or any change in any
Law, regulation or treaty, or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof, shall make
it unlawful for Lender to maintain the Applicable Rate at an Adjusted LIBOR Rate
with respect to the Loan or any portion thereof, or to fund the Loan or any
portion thereof in Dollars in the London interbank market, or to give effect to
its obligations regarding the accrual of interest on the Loan at the Adjusted
LIBOR Rate as contemplated by the Loan Documents, then (1) Lender shall notify
Borrowers that Lender is no longer able to maintain the Applicable Rate at an
Adjusted LIBOR Rate, (2) the Applicable Rate for any portion of the Loan for
which the Applicable Rate is then an Adjusted LIBOR Rate shall automatically be
converted to the Adjusted Base Rate, and (3) Borrowers shall pay to Lender the
amount of Breakage Costs (if any) incurred in connection with such conversion.
Thereafter, the Loan shall accrue interest at the Adjusted Base Rate until such
time as the situation described herein is no longer in effect or can be,
avoided, at which time the Loan shall again accrue interest at the Adjusted
LIBOR Rate.

 

(f)                                   The Loan shall bear interest at the
Default Rate upon Lender’s election at any time at which an Event of Default
shall exist.

 

5.2                               Interest Rate Agreement.

 

(g)                                  Any indebtedness incurred pursuant to an
Interest Rate Agreement entered into by Borrowers and Lender shall constitute
indebtedness evidenced by the applicable Note, guaranteed by the Guaranties, and
secured by the Mortgages and the other Loan Documents to the same extent and
effect as if the terms and provisions of such Interest Rate Agreement were set
forth herein, whether or not the aggregate of such indebtedness, together with
the disbursements made by Lender of the proceeds of the Loan, shall exceed the
face amount of the Note.

 

29

--------------------------------------------------------------------------------


 

(h)                                 Each Borrower hereby collaterally assigns to
Lender for the benefit of Lender any and all Interest Rate Protection Products
purchased or to be purchased by such Borrower in connection with the Loan, as
additional security for the Loan, and agrees to provide Lender with any
additional documentation requested by Lender in order to confirm or perfect such
security interest during the term of the Loan. If any Borrower obtains an
Interest Rate Protection Product from a party other than Lender, such Borrower
shall deliver to Lender such third party’s consent to such collateral
assignment. No Interest Rate Protection Product purchased from a third party may
be secured by an interest in any such Borrower or any Project.

 

(i)                                     In the event any Borrower desires to
institute an interest rate hedging program through the purchase of an Interest
Rate Protection Product with respect to the Loan, such Borrower shall afford
Lender a right of first opportunity to provide all Interest Rate Protection
Products but shall not be required to purchase such Interest Rate Protection
Product from Lender.

 

ARTICLE 6
COSTS OF MAINTAINING LOAN

 

6.1                               Increased Costs and Capital Adequacy.

 

(a)                                 Borrowers recognize that the cost to Lender
of maintaining the Loan or any portion thereof may fluctuate and, Borrowers
agree to pay Lender additional amounts to compensate Lender for any increase in
its actual costs incurred in maintaining the Loan or any portion thereof
outstanding or for the reduction of any amounts received or receivable from
Borrowers as a result of:

 

(i)                                     any change after the date hereof in any
applicable Law, regulation or treaty, or in the interpretation or administration
thereof, or by any domestic or foreign court, (A) changing the basis of taxation
of payments under this Agreement to Lender (other than taxes imposed on all or
any portion of the overall net income or receipts of Lender), or (B) imposing,
modifying or applying any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of; credit extended by, or
any other acquisition of funds for loans by Lender (which includes the Loan or
any applicable portion thereof), or (C) imposing on Lender, or the London
interbank market generally, any other condition affecting the Loan, provided
that the result of the foregoing is to increase the cost to Lender of
maintaining the Loan or any portion thereof or to reduce the amount of any sum
received or receivable from Borrower by Lender under the Loan Documents; or

 

(ii)                                  the maintenance by Lender of reserves in
accordance with reserve requirements promulgated by the Board of Governors of
the Federal Reserve System of the United States with respect to “Eurocurrency
Liabilities” of a similar term to that of the applicable portion of the Loan
(without duplication for reserves already accounted for in the calculation of a
LIBOR Rate pursuant to the terms hereof).

 

(b)                                 If the application of any Law, rule,
regulation or guideline adopted or arising out of the Basel Committee on Banking
Regulations and Supervisory Practices entitled

 

30

--------------------------------------------------------------------------------


 

“International Convergence of Capital Measurement and Capital Standards”, or the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives under or issued in connection therewith,
regardless of when adopted, promulgated or issued, or the adoption after the
date hereof of any other Law, rule, regulation or guideline regarding capital
adequacy or liquidity, or any change after the date hereof in any of the
foregoing, or in the interpretation or administration thereof by any domestic or
foreign Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or by any other fiscal, monetary
or other authority (whether or not having the force of law), or compliance by
Lender, with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has the effect of reducing the rate of return on Lender’s
capital to a level below that which Lender would have achieved but for such
application, adoption, change or compliance (taking into consideration the
policies of Lender with respect to capital adequacy and liquidity), then, from
time to time Borrower shall pay to Lender such additional amounts as will
compensate Lender for such reduction with respect to any portion of the Loan
outstanding.

 

(c)                                  Any amount payable by Borrowers under
subsection (a) or subsection (b) of this Section 6.1 shall be paid within thirty
(30) days of receipt by Borrowers of a certificate signed by an authorized
officer of Lender setting forth the amount due and the basis for the
determination of such amount, which statement shall be conclusive and binding
upon Borrowers, absent manifest error. Failure on the part of Lender to demand
payment from Borrowers for any such amount attributable to any particular period
shall not constitute a waiver of Lender’s right to demand payment of such amount
for any subsequent or prior period. Lender shall use reasonable efforts to
deliver to Borrowers prompt notice of any event described in subsection (a) or
(b) above, of the amount of the reserve and capital adequacy payments resulting
therefrom and the reasons therefor and of the basis of calculation of such
amount; provided, however, that any failure by Lender to so notify Borrowers
shall not affect Borrowers’ obligation to pay the reserve and capital adequacy
payment resulting therefrom.  Lender agrees not to seek compensation from
Borrowers pursuant to subsection (a) or (b) of this Section 6.1 unless Lender is
generally seeking similar compensation from other borrowers of Lender in
connection with comparable types of financings.

 

6.2                               Borrower Withholding.  If by reason of a
change in any applicable Laws occurring after the date hereof, Borrowers are
required by Law to make any deduction or withholding in respect of any taxes
(other than taxes imposed on or measured by the net income of Lender or any
franchise tax imposed on Lender), duties or other charges from any payment due
under the Note, the sum due from Borrowers in respect of such payment shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, Lender receives and retains a net sum equal to the sum
which it would have received had no such deduction or withholding been required
to be made.

 

ARTICLE 7
LOAN EXPENSE, ADVANCES AND FEES

 

7.1                               Loan and Administration Expenses.  Each
Borrower unconditionally agrees to pay all reasonable and necessary expenses, of
the Loan, including all amounts payable pursuant to Sections 7.2 and 7.3 and any
and all other actual fees owing to Lender pursuant to the Loan

 

31

--------------------------------------------------------------------------------


 

Documents, and also including, without limiting the generality of the foregoing,
all recording, filing and registration fees and charges, mortgage or documentary
taxes, all insurance premiums, title insurance premiums and other charges of
each Title Insurer, printing and photocopying expenses, survey fees and charges,
cost of certified copies of instruments, cost of premiums on surety company
bonds and the Title Policies, charges of a Title Insurer or other escrowee for
administering disbursements, all fees and costs of Lender’s Environmental
Report, all appraisal fees, insurance consultant’s fees, travel related expenses
and all costs and expenses incurred by Lender in connection with the
determination of whether or not Borrowers have performed the obligations
undertaken by Borrowers hereunder or have satisfied any conditions precedent to
the obligations of Lender hereunder and, if any default or Event of Default
occurs hereunder or under any of the Loan Documents or if the Loan or the Note
or any portion thereof are not paid in full when and as due, all costs and
expenses of Lender (including, without limitation, court costs and reasonable
counsel’s fees and disbursements) incurred in attempting to enforce payment of
the Loan and expenses of Lender incurred (including court costs and reasonable
counsel’s fees and disbursements) in attempting to realize, while a default or
Event of Default exists, on any Collateral or incurred in connection with the
sale or disposition (or preparation for sale or disposition) of any Collateral
for the Loan or any portion thereof, each Borrower agrees to pay all brokerage,
finder or similar fees or commissions payable in connection with the
transactions contemplated hereby and shall indemnify and hold Lender harmless
against all claims, liabilities, actual costs and expenses incurred by Lender
(including reasonable attorneys’ fees and expenses) arising in relation to any
claim by broker, finder or similar person.

 

7.2                               Origination Fee.  Borrowers shall pay to
Lender on or before the Loan Opening Date an origination fee in the amount equal
to one percent (1.0%) of the Loan Amount evidenced by the Note, for a total
origination fee of One Hundred Sixty-Five Thousand and No/100 Dollars
($165,000.00). Such fee is fully earned when due and nonrefundable when paid.

 

7.3                               Lender’s Attorneys’ Fees and Disbursements. 
Each Borrower agrees to pay Lender’s reasonable attorneys’ fees and
disbursements incurred in connection with the Loan, including (i) the
preparation of this Agreement, any intercreditor agreements and the other Loan
Documents and the preparation of the closing binders, (ii) the disbursement,
syndication and administration of the Loan, (iii) any amendment, consent,
waiver, workout or restructuring relative to the Loan, and (iv) the enforcement
of the terms of this Agreement and the other Loan Documents.

 

7.4                               Time of Payment of Fees and Expenses. 
Borrower shall pay all expenses and fees incurred as of the Loan Opening on the
Loan Opening Date (unless sooner required herein). At the time of the Opening of
the Loan, Lender may pay from the proceeds of the disbursement of the Loan all
Loan expenses.

 

7.5                               Expenses and Advances Secured by Loan
Documents.  Any and all advances or payments made by Lender under this Article 7
from time to time, and any amounts expended by Lender pursuant to this Agreement
and the other Loan Documents (whether for the protection or preservation of
Collateral, or otherwise), shall, as and when advanced or incurred, constitute
additional indebtedness evidenced by the Note and secured by the Mortgages and
the other Loan Documents.

 

32

--------------------------------------------------------------------------------


 

7.6                               Right of Lender to Make Advances to Cure
Borrowers’ Defaults.  In the event that Borrowers fail to perform any of their
covenants, agreements or obligations contained in this Agreement or any of the
other Loan Documents (after the expiration of applicable grace periods, except
in the event of an emergency or other exigent circumstances), Lender may (but
shall not be required to) perform any of such covenants, agreements and
obligations, and any amounts expended by Lender in so doing and shall constitute
additional indebtedness evidenced by the Note and secured by the Mortgages and
the other Loan Documents and shall bear interest at the Default Rate.

 

7.7                               Exit Fee.  Upon the repayment of the Loan, in
whole or in part (whether by prepayment or on the Maturity Date), Borrowers will
pay to Lender an exit fee equal to two percent (2.0%) of the Loan Amount so
repaid (the “Exit Fee”); unless (i) the Loan is repaid through a permanent loan
from Lender or an Affiliate of Lender, or (ii) the Loan is repaid with the
proceeds of a HUD-guaranteed permanent loan originated by Lender or an Affiliate
of Lender.  The Exit Fee shall be deemed to be earned upon the repayment or
prepayment (in whole or in part, as the case may be) of the Loan except in the
case of the events described in subsections (i) and (ii) of this Section 7.7.

 

ARTICLE 8
REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN

 

8.1                               Conditions Precedent to Closing and Opening of
the Loan.  Borrowers agree that Lender’s obligation to open the Loan is
conditioned upon Borrowers’ performance and satisfaction of the following
conditions precedent in form and substance satisfactory to Lender in its
reasonable discretion:

 

(a)                                 Borrowers shall have furnished to Lender an
ALTA Mortgagee Title Insurance Policy, issued by the Title Insurer in the
original principal amount of the Loan, insuring the lien of the Mortgages as a
valid first, prior and paramount lien upon the Projects and all appurtenant
easements, and subject to no exceptions other than the Permitted Exceptions (the
“Title Policies”).  The Title Policy shall satisfy the requirements of Exhibit C
attached hereto and made a part hereof;

 

(b)                                 Borrowers shall have furnished an ALTA plat
of survey of each Project prepared and certified by a surveyor licensed in the
State and otherwise satisfactory to Lender, in triplicate, showing, through the
use of course bearings and distances, (i) all foundations of the related
Improvements in place; (ii) the dimensions and locations of all easements and
roads or rights of way and setback lines, if any, affecting the Projects, or
required by subsection (i) of this Section and that the same are unobstructed;
(iii) the dimensions, boundaries and square footage of the related Improvements,
if any; (iv) that all foundations and other structures are within the lot lines
and in compliance with any restrictions of record or ordinances relating to the
location thereof; (v) the dimensions of all buildings and improvements, if any,
and distance of such buildings and improvements from the lot lines; (vi) no
encroachments by any improvements located on adjoining property, except as
approved by Lender; (vii) whether or not the related Project is located within a
flood plain or flood hazard area; (viii) the location of adjoining streets and
utilities and the distance and name of the nearest intersecting streets;
(ix) the dimensions and

 

33

--------------------------------------------------------------------------------


 

locations of all exterior parking areas, if any; and (x) such additional
information which may be required by Lender. Each such survey shall be dated no
earlier than ninety (90) days prior to the Loan Opening, shall be made (and
certified to have been made) as set forth in Exhibit D attached hereto and made
a part hereof. Such survey shall include the legal description of the applicable
Land;

 

(c)                                  Borrowers shall have furnished to Lender
not less than ten (10) days prior to the Loan Opening Date satisfactory evidence
that insurance coverages are in effect with respect to the Projects and
Borrowers, in accordance with the Insurance Requirements attached hereto as
Exhibit E, for which the premiums have been fully prepaid with endorsements
satisfactory to Lender.

 

(d)                                 Parent shall have deposited the sum of
$2,316,451.00 (the “Minimum Cash Collateral Amount”) with Lender in a deposit
account established by Parent with Lender, which account shall be under the sole
dominion and control of Lender and with respect to which Parent shall have no
withdrawal rights (the “Cash Collateral Account”);

 

(e)                                  Borrowers shall have furnished to Lender
opinions from counsel for Borrowers and Guarantors, including but not limited to
local counsel in the states of  Arkansas and Ohio, covering the entity existence
and good standing of each of the Loan Parties; due authorization, execution and
delivery and enforceability of the Loan Documents; no required approvals of
Governmental Authorities or other third-parties; no violation of Organizational
Documents, applicable Law or material agreements, and creation of valid,
perfected  lien on or security interest in the Collateral; and also containing
such other legal opinions as Lender shall reasonably require;

 

(f)                                   Lender shall have obtained Appraisals
having an aggregate “as stabilized” market value in an amount at least equal to
seventy percent (70%) of the Loan Amount for the Projects, which Appraisals must
be satisfactory to Lender in all respects;

 

(g)                                  Borrowers shall have furnished to Lender a
property condition report for each Project (“Property Condition Report”)
prepared at Borrowers’ expense by a qualified engineer/consultant approved by
Lender;

 

(h)                                 Borrowers shall have furnished to Lender
current bankruptcy, federal tax lien and judgment searches and searches of all
Uniform Commercial Code financing statements filed in each place UCC Financing
Statements are to be filed hereunder, demonstrating the absence of adverse
claims;

 

(i)                                     Borrowers shall have furnished (or
caused to be furnished) to Lender current quarterly and annual financial
statement of Parent and its consolidated Subsidiaries, and such other Persons
connected with the Loan as Lender may request, each in form and substance and
certified by Parent, as acceptable to Lender;

 

(j)                                    Borrowers shall have furnished to Lender
legible copies of all title exception documents cited in the Title Policy and
all other legal documents affecting the Projects or the use thereof;

 

34

--------------------------------------------------------------------------------


 

(k)                                 Borrowers shall have delivered to Lender
executed copies of any leasing, management and development agreements entered
into by any Borrower in connection with the operation of the Projects (the
“Management Agreement”), together with an assignment of each such Management
Agreement to Lender as additional security for the Loan, together with the
consent of the manager identified therein to such assignment;

 

(l)                                     Lender has received evidence that no
portion of any Project is located in an area designated by the Secretary of
Housing and Urban Development as a special flood hazard area, or flood hazard
insurance acceptable to Lender in its sole discretion;

 

(m)                             If any Title Policy does not include a zoning
endorsement, Borrowers shall have furnished to Lender a zoning letter for each
Project in form satisfactory to Lender;

 

(n)                                 Borrowers shall have furnished to Lender
proof satisfactory to Lender of authority, formation, organization and good
standing in the state of its incorporation or formation and, if applicable,
qualification as a foreign entity in good standing in the State, of all
corporate, partnership, trust and limited liability company entities (including
Borrowers and each of the other Loan Parties other than natural persons)
executing any Loan Documents, whether in their own name or on behalf of another
entity. Borrowers shall also provide, and cause each other Loan Party that is
not a natural person to provide, certified resolutions in form and content
satisfactory to Lender, authorizing execution, delivery and performance of the
Loan Documents, and such other documentation as Lender may reasonably require to
evidence the authority of the persons executing the Loan Documents;

 

(o)                                 Borrowers shall have furnished an
environmental report (“Environmental Report”) for each Project prepared at
Borrowers’ expense by a qualified environmental consultant approved by Lender.
The Environmental Report shall, at a minimum, (a) demonstrate the absence of any
existing or potential Hazardous Material contamination or violations of
environmental Laws at the Projects, except as acceptable to Lender in its sole
and absolute discretion, (b) include the results of all sampling or monitoring
to confirm the extent of existing or potential Hazardous Material contamination
at the Projects, including the results of leak detection tests for each
underground storage tank located at the Projects, if any, (c) describe response
actions appropriate to remedy any existing or potential Hazardous Material
contamination, and report the estimated cost of any such appropriate response,
(d) confirm that any prior removal of Hazardous Material or underground storage
tanks from the Projects was completed in accordance with applicable Laws, and
(e) confirm whether or not the Land is located in a wetlands district;

 

(p)                                 Borrowers shall have provided to Lender a
current occupancy list for each Project certified by the applicable Borrowers;

 

(q)                                 Borrowers shall have provided to Lender a
copy of their standard form of residency agreement for space in each Project;

 

(r)                                    There shall be no uncured Default or
Event of Default by any Borrower hereunder;

 

35

--------------------------------------------------------------------------------


 

(s)                                   The Loan Parties shall be in compliance
with all of their respective existing, material financial obligations;

 

(t)                                    Lender shall have received evidence
satisfactory to it that each Tenant has been released from its obligations under
the Working Capital Financing and the liens and security interests of
PrivateBank on each Tenant’s assets have been terminated;

 

(u)                                 Borrowers shall have deposited with Lender
an amount equal to the initial escrow for taxes, in an amount determined by
Lender;

 

(v)                                 Borrowers shall have furnished to Lender
such other materials, documents, papers or requirements regarding the Projects,
Borrowers and Guarantors as Lender shall reasonably request.

 

The conditions contained in this Section 8.1 are for the sole benefit of Lender,
and Lender may, in its sole discretion, waive Borrowers’ compliance with any one
(1) or more conditions; provided, that, in no event shall the waiver of one
(1) condition by Lender constitute the waiver of any other condition listed
above. Borrowers’ obligations under this Section 8.1 shall be subject to any and
all obligations to which Borrowers are subject to under HIPAA or related patient
or privacy laws.

 

ARTICLE 9
SPECIAL PROVISIONS

 

9.1                               Partial Releases of Projects.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
except upon payment and satisfaction in full of all Obligations, in no event
shall Lender be obligated to release any of the Projects from the Mortgages, or
any of the other Collateral from the liens and security interests of the Loan
Documents, except as follows:

 

(a)                                 So long as no Default or Event of Default
then exists, Lender shall release a Project and the Collateral granted by the
PropCo Borrower and Tenant owning or operating that Project (in each case, the
“Requesting Borrowers”) upon satisfaction of all of the following conditions
(except for any conditions waived in writing by Lender), and subject to receipt
of an updated current appraisal as required in Section 9.1(b):

 

(i)                                     receipt by Lender of written request by
Parent or the Requesting Borrowers for such release at least ten (10) days prior
to the desired date of release; and

 

(ii)                                  receipt by Lender of payment by or for the
account of the Requesting Borrowers, in immediately available funds, of an
amount equal to the sum of (A) the Applicable Release Price, as a prepayment of
the Loan, plus (B) any accrued, unpaid interest required to be paid pursuant to
Section 4.4(c), (C) any Exit Fee due in connection with such prepayment, plus
(D) any Breakage Costs due if such prepayment does not occur on the last day of
a LIBOR Rate Interest Period, plus (E) all fees and expenses, including actual
legal fees and expenses, incurred by Lender in connection with

 

36

--------------------------------------------------------------------------------


 

such release transaction, and any other amounts then due and payable to Lender
under the Loan Documents.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, in no event shall Borrowers, or any of them, be entitled to
obtain the release of either the Northridge Project or the Woodland Hills
Project, or both, unless Lender shall have released the Abington Project from
the Abington Mortgage in accordance with the provisions of this
subparagraph (a) prior to or contemporaneously with such release of the
Northridge Project or the Woodland Hills Project.

 

(b)                                 The “Applicable Release Price” for each
Project shall be an amount equal to the sum of (i) the “Base Release Price”
shown opposite the name of such Project on Schedule 9.1(b), plus (ii) the
additional amount (if any) required to reduce the outstanding principal amount
of the Loan, immediately after giving effect to the prepayment of the Loan
associated with such release, to an amount not exceeding seventy percent (70%)
of the aggregate “as stabilized” value of the Project or Projects that will
remain subject to Mortgages in favor of Lender after the requested release
(each, a “Remaining Project,” and collectively, the “Remaining Projects”), based
upon a current appraisal of each Remaining Project (which appraisal(s) shall be
obtained by Lender at Borrowers’ expense, upon at least twenty-one (21) days’
prior written request by the Requesting Borrowers).

 

9.2                               Special Post-Closing Deliveries to Lender. 
Borrowers will cause each of the items described on Schedule 9.2 to be delivered
to Lender within the time specified therefor in that Schedule.

 

9.3                               Semiannual Lien Searches and Title Updates. 
Borrowers hereby authorize Lender, as part of its administration of the Loan, to
obtain semiannual (i) tax and judgment lien searches with respect to Borrowers,
and (ii) bringdown endorsements to each of the Title Policies relating to
Projects then subject to a Mortgage.  Borrowers agree to pay or reimburse Lender
for the cost and expense of such searches and endorsements pursuant to
Section 7.1, subject to an annual maximum amount of $1,000.00 per Project
(provided, however, that such maximum dollar limitation shall not apply with
respect to any lien searches or title work performed during the existence of an
Event of Default).

 

9.4                               Required Repairs, Replacements, Renovations
and Other Work.  Borrowers agree to complete the repairs, replacements,
renovations and other work described in the Property Condition Reports delivered
to Lender with respect to their respective Projects (a) by no later than
June 28, 2013, with respect to the “critical” work described in Schedule 9.4
hereto, and (b) by no later than March 28, 2014, with respect to the other work
described in Schedule 9.4 hereto.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 10
BORROWERS’ AGREEMENTS

 

10.1                        Additional Covenants of Borrowers.  Each Borrower
further covenants and agrees as follows:

 

(a)                                 Opening of Loan on or Prior to Loan Opening
Date.  All conditions precedent to the Opening of the Loan shall be complied
with on or prior to the Loan Opening Date. If such conditions are not complied
with as of the Loan Opening Date, Lender may at its sole option terminate
Lender’s obligation to fund the Loan by written notice to Borrowers and Parent.

 

(b)                                 Inspection by Lender.  Provided the subject
Borrower is given forty-eight (48) hours advance written notice (which notice
shall not be required during the existence of any Event of Default) and subject
to such inspection not unreasonably interfering with the business operations of
Borrowers, Borrowers will cooperate with Lender in arranging for inspections by
representatives of Lender at reasonable times from time to time including an
examination of (i) the Projects, (ii) all books, contracts and records with
respect to the Projects, and (iii) any other documents relating to the Projects.
Lender’s inspection rights shall not pertain to any records which are subject to
the privacy protections of HIPAA or any related privacy or patient care laws.

 

(c)                                  Mechanics’ Liens and Contest Thereof. 
Borrowers will not suffer or permit any mechanics’ lien claims to be filed or
otherwise asserted against any of the Projects, and will promptly discharge the
same in case of the filing of any claims for lien or proceedings for the
enforcement thereof, provided, however, that Borrowers shall have the right to
contest in good faith and with reasonable diligence the validity of any such
lien or claim upon furnishing to the Title Insurer such security or indemnity as
it may require to induce said Title Insurer to issue an endorsement to the Title
Policy insuring against all such claims or liens; and provided further, that the
aggregate amount of liens so insured against at any time shall not exceed
$50,000 for any Project without Lender’s prior written consent.

 

(d)                                 Settlement of Mechanics’ Lien Claims.  If
any Borrower shall fail promptly either (i) to discharge any such lien, or
(ii) to contest claims asserted and give security or indemnity in the manner
provided in subsection (c) of this Section, or having commenced to contest the
same, and having given such security or indemnity, shall fail to prosecute such
contest with diligence, or to maintain such indemnity or security so required by
the Title Insurer for its full amount, or upon adverse conclusion of any such
contest, to cause any judgment or decree to be satisfied and lien to be
released, then and in any such event Lender may, at its election (but shall not
be required to), procure the release and discharge of any such claim and any
judgment or decree thereon and, further, may in its sole discretion effect any
settlement or compromise of the same, or may furnish such security or indemnity
to the Title Insurer, and any amounts so expended by Lender, including premiums
paid or security furnished in connection with the issuance of any surety company
bonds, shall be deemed to constitute disbursement of the proceeds of the Loan
hereunder. In settling, compromising or discharging any claims for lien, Lender
shall not be required to inquire into the validity or amount of any such claim.

 

38

--------------------------------------------------------------------------------

 

(e)                                  Renewal of Insurance.  Borrowers shall
cause insurance policies to be maintained in compliance with Exhibit E at all
times. Borrowers shall timely pay all premiums on all insurance policies
required hereunder as and when any policies of insurance may expire, furnish to
Lender, premiums prepaid, additional and renewal insurance policies with
companies, coverage and in amounts satisfactory to Lender in accordance with
Section 8.1(c).

 

(f)                                   Payment of Taxes.  Borrowers shall pay, or
cause to be paid, all real estate and personal property taxes and assessments
and charges of every kind upon the Projects before the same become delinquent;
provided, however, that Borrowers shall have the right to pay such tax under
protest or to otherwise contest any such tax or assessment, but only if (i) such
contest has the effect of preventing the collection of such taxes so contested
and also of preventing the sale or forfeiture of any Project or any part thereof
or any interest therein, (ii) Borrowers has notified Lender of its intent to
contest such taxes, and (iii) Borrowers have deposited security in form and
amount satisfactory to Lender, in its sole discretion, and has increased the
amount of such security so deposited promptly after Lender’s request therefor.
If Borrowers fail to commence such contest or, having commenced to contest the
same, and having deposited such security required by Lender for its full amount,
shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse conclusion of any such contest, shall fail to pay
such tax, assessment or charge, Lender may, at its election (but shall not be
required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by Lender (other than
from cash collateral posted by Borrowers as aforesaid, which each Borrower
hereby irrevocably authorizes Lender to apply to the payment of such taxes,
assessments and charges) shall be deemed to constitute disbursements of the Loan
proceeds hereunder, even if the total amount of disbursements would exceed the
face amount of the Note. Borrowers shall furnish to Lender evidence that taxes
are paid within five (5) Business Days after the payment thereof (and other than
with respect to any taxes being contested in the manner described in the
foregoing provisions of this subsection (f), in any event on or prior to the
last date for payment of such taxes and before imposition of any penalty or
accrual of interest).

 

(g)                                  Escrow Accounts.  Borrowers shall make tax
escrow deposits (and, if an Event of Default then exists, upon the written
request of Lender, insurance deposits), in amounts reasonably determined by
Lender from time to time as being needed to pay taxes (and, if applicable,
insurance premiums) for deposit in the applicable Borrower’s Impound Account, as
provided in Section 4 of the Mortgages.  All payments deposited in the Impound
Accounts are pledged as additional collateral for the Obligations. 
Notwithstanding Lender’s holding of the Impound Accounts, nothing herein shall
obligate Lender to pay any real property taxes or insurance premiums with
respect to any Project or any portion thereof, provided that, so long as no
Event of Default exists, Lender shall make available to Borrowers such funds as
may be deposited in their respective Impound Accounts from time to time for
Borrowers’ payment of real property taxes (or insurance premiums, if applicable)
due with respect to the Projects.

 

(h)                                 Personal Property.  All personal property,
fixtures, attachments and equipment of each Borrower delivered upon, attached to
or used in connection with the operation of its Project shall always be located
at such Project and shall be kept free and clear of all liens, encumbrances and
security interests; however, Lender acknowledges that all property owned by
residents of such Project is expressly excluded.

 

39

--------------------------------------------------------------------------------


 

(i)                                     Leasing Restrictions.  Without the prior
written consent of Lender, no Borrower or its agents shall lease or sublease
space in the Improvements other than (1) in the case of PropCo’s, the Facility
Leases, and (ii) in the case of Tenants, other than occupancy agreements
pursuant to the standard form of residency agreements previously approved by
Lender, with no material deviations from the standard form except as approved by
Lender (“Residency Agreements”). Borrowers shall submit to Lender for its review
the standard form of residency agreement proposed for the Improvements and any
revisions to the form from time to time, which form as so revised must have the
prior written approval of Lender and must contain mortgagee protection
provisions acceptable to Lender. Any material change from the approved mortgagee
protection provisions in the standard form residency agreement, or the inclusion
of any provision permitting set-off by the resident, shall be considered a
material deviation requiring the approval of Lender, except in the ordinary
course of Borrowers’ business operations. If any Lease fails to meet all of the
foregoing requirements, then the Lease is subject to Lender’s approval, and
Lender shall respond by approving or disapproving the Lease within ten
(10) Business Days after receipt of the copy from Borrowers. Lender’s failure to
approve or disapprove the proposed Lease within that period shall constitute
approval of the Lease.  Absent Lender’s express written agreement to the
contrary, Lender’s approval of any Lease shall be limited to the specific Lease
in question, and such approval shall not operate or be construed as approval of
any other Lease (whether similar or otherwise).  Borrowers shall pay all
reasonable costs incurred by Lender in connection with Lender’s review and
approval of tenant Leases, including reasonable attorney’s fees and costs.

 

(j)                                    Defaults Under Leases.  Borrowers will
not suffer or permit any breach or default to occur in any of Borrowers’
obligations under any of the Leases nor suffer or permit the same to terminate
by reason of any failure of any of Borrowers to meet any requirement of any
Lease, which default or failure could reasonably be expected to have a Material
Adverse Effect.

 

(k)                                 Lender’s Attorneys’ Fees for Enforcement of
Agreement and Other Loan Documents.  In case of any default or Event of Default
hereunder, Borrower (in addition to Lender’s reasonable attorneys’ fees, if any,
to be paid pursuant to Section 7.3) will pay Lender’s reasonable attorneys’ and
paralegal fees (including, without limitation, any attorney and paralegal fees
and costs incurred in connection with any litigation or bankruptcy or
administrative hearing and any appeals therefrom) in connection with the
enforcement of this Agreement; without limiting the generality of the foregoing,
if at any time or times hereafter Lender employs counsel (whether or not any
suit has been or shall be filed and whether or not other legal proceedings have
been or shall be instituted) for advice or other representation with respect to
the Projects, this Agreement, or any of the other Loan Documents, or to protect,
collect, lease, sell, take possession of, or liquidate any or all of the
Projects, or to attempt to enforce any security interest or lien in any Project
or any portion thereof, or to enforce any rights of Lender or any Borrowers’
obligations hereunder, then in any of such events all of the attorneys’ fees
arising from such services, and any expenses, costs and charges relating
thereto, shall constitute an additional liability owing by Borrowers to Lender,
on a joint and several basis, payable on demand.

 

(l)                                     Appraisals.  Lender shall have the
right, at Borrowers’ expense, to obtain new or updated Appraisals of the
Projects from time to time.  With respect to any new or updated Appraisals
obtained by Lender (i) in connection with any proposed release or releases of
one or

 

40

--------------------------------------------------------------------------------


 

more Projects, (ii) in connection with exercise of the Extension Option,
(iii) to comply with this Agreement or any applicable law or regulatory
requirement, or bank policy promulgated to comply therewith, or (iv) if an Event
of Default then exists, Borrowers shall pay for any such Appraisal upon Lender’s
request.  Borrowers shall cooperate with Lender in connection with all such
appraisals, whether or not Borrowers shall be obligated for the cost thereof.

 

(m)                             Furnishing Information.  So long as any portion
of the Loan remains outstanding, Borrowers shall deliver or cause to be
delivered to Lender:

 

(i)                                     on a quarterly basis within forty-five
(45) days after the end of each fiscal quarter, company-prepared financial
statements for the Borrowers, prepared on a combined and per Project basis,
which statements shall include a balance sheet as of the end of such fiscal
quarter and a statement of operations, a statement of cash flows for such fiscal
quarter and for the fiscal year to date, in each case subject to normal year-end
adjustments, all prepared in reasonable detail and in accordance with GAAP and
certified by the chief financial officer or chief accounting officer of Parent
and each Borrower as fairly and accurately presenting in all material respects
the financial condition and results of operations of Borrowers on a combined and
per Project basis, at the dates and for the periods indicated therein, subject
to normal year-end adjustments;

 

(ii)                                  on a quarterly basis within forty-five
(45) days after the end of each fiscal quarter, unaudited financial statements
of Parent and its consolidated Subsidiaries, prepared on a consolidated basis
including all notes thereto, which statements shall include (A) a balance sheet
as of the end of the such fiscal quarter, (B) a statement of operations for such
fiscal quarter and for the fiscal year to date, subject to normal year-end
adjustments, and (C) a statement of cash flows for such fiscal quarter and for
the fiscal year to date, subject to normal year-end adjustments, all prepared in
reasonable detail and in accordance with GAAP and certified by the chief
financial officer or chief accounting officer of Parent as fairly and accurately
presenting in all material respects the financial condition and results of
operations of Parent and its consolidated Subsidiaries on a consolidated basis,
at the dates and for the periods indicated therein, subject to normal year-end
adjustments;

 

(iii)                               on an annual basis not later than the
earlier of (A) the filing thereof with the Securities and Exchange Commission
and (B) one hundred twenty (120) days after each December 31, the annual audited
financial statements of Parent and its consolidated Subsidiaries, prepared on a
consolidated basis and including all notes thereto, which statements shall
include a balance sheet as of the end of such fiscal year and a statement of
operations, a retained earnings statement and a statement of cash flows for such
fiscal year, all setting forth in comparative form the corresponding figures
from the previous fiscal year and accompanied by a report and opinion of
independent certified public accountants with an accounting firm of national
standing, which report shall not contain any qualification (and be without
comment as to the accountants’ opinion whether such Person is a “going concern”
or can continue to be a “going concern”), except that such report may contain
qualification with respect to new accounting principles mandated by the
Financial Accounting Standards Board (or its successor organization), and shall
state that such financial statements, in the opinion of such

 

41

--------------------------------------------------------------------------------


 

accountants, present fairly, in all material respects, the financial position of
such Person as of the date thereof and the results of its operations and cash
flows for the period covered thereby in conformity with GAAP;

 

(iv)                              contemporaneously with the provision of the
financial statements required under clauses (i), (ii) and (iii) of this
Section 10.1(m), a covenant compliance certificate in the form attached hereto
as Exhibit F signed by the chief financial officer or chief accounting officer
of Parent and by the Authorized Representative of each Borrower;

 

(v)                                 contemporaneously with the provision of the
financial statements required under clauses (i), (ii) and (iii) of this
Section 10.1(m), occupancy reports and payor mix reports with respect to each
Project certified as true, complete and correct by the applicable Borrowers;

 

(vi)                              [RESERVED];

 

(vii)                           [RESERVED];

 

(viii)                        no later than the fifteenth (15th) day of each
calendar month during any Sinking Fund Period, monthly operating statements of
the Projects, on both a combined and per Project basis (collectively, the
“Operating Statements”), showing the results of operations for the immediately
preceding calendar month and calculating the amount of the Sinking Fund Payment
due and payable at the beginning of the next succeeding calendar month pursuant
to Section 4.4(b);

 

(ix)                              within thirty (30) days after the filing or
receipt thereof (as the case may be), copies of (A) all property cost reports
for the Projects filed with CMS and (B) all Department of Health surveys with
respect to the Projects; and

 

(x)                                 such additional financial information
concerning Borrowers and the Projects as Lender reasonably requires.

 

(n)                                 Lost Note.  If the Note is mutilated,
destroyed, lost or stolen, then upon Lender’s furnishing to the applicable
Borrower an affidavit to such effect, such Borrower shall execute and deliver to
Lender, in substitution therefor, a new Note containing the same terms and
conditions as the mutilated, destroyed or stolen Note.

 

(o)                                 INDEMNIFICATION.           EACH BORROWER
HEREBY INDEMNIFIES LENDER AND EACH AFFILIATE OF LENDER AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS FROM, AND HOLDS EACH OF THEM HARMLESS
AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES
TO WHICH ANY OF THEM MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES, COSTS, AND EXPENSES ARISE FROM OR RELATE TO THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY OR
FROM ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION,

 

42

--------------------------------------------------------------------------------


 

ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF
THE FOREGOING, EXCEPT TO THE EXTENT SAME IS CAUSED BY LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT (IT BEING THE INTENT OF THE PARTIES THAT THE NEGLIGENCE OF
THE INDEMNIFIED PARTIES SHALL BE COVERED HEREBY). WITHOUT INTENDING TO LIMIT THE
REMEDIES AVAILABLE TO LENDER WITH RESPECT TO THE ENFORCEMENT OF ITS
INDEMNIFICATION RIGHTS AS STATED HEREIN OR AS STATED IN ANY LOAN DOCUMENT, IN
THE EVENT ANY CLAIM OR DEMAND IS MADE OR ANY OTHER FACT COMES TO THE ATTENTION
OF LENDER IN CONNECTION WITH, RELATING OR PERTAINING TO, OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHICH LENDER REASONABLY BELIEVES
MIGHT INVOLVE OR LEAD TO SOME LIABILITY OF LENDER, BORROWERS SHALL, IMMEDIATELY
UPON RECEIPT OF WRITTEN NOTIFICATION OF ANY SUCH CLAIM OR DEMAND, ASSUME IN FULL
THE PERSONAL RESPONSIBILITY FOR AND THE DEFENSE OF ANY SUCH CLAIM OR DEMAND AND
PAY IN CONNECTION THEREWITH ANY LOSS, DAMAGE, DEFICIENCY, LIABILITY OR
OBLIGATION, INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND COURT COSTS INCURRED
IN CONNECTION THEREWITH. IN THE EVENT OF COURT ACTION IN CONNECTION WITH ANY
SUCH CLAIM OR DEMAND, BORROWERS SHALL ASSUME IN FULL THE RESPONSIBILITY FOR THE
DEFENSE OF ANY SUCH ACTION AND SHALL IMMEDIATELY SATISFY AND DISCHARGE ANY FINAL
DECREE OR JUDGMENT RENDERED THEREIN. LENDER MAY, IN ITS REASONABLE DISCRETION,
MAKE ANY PAYMENTS SUSTAINED OR INCURRED BY REASON OF ANY OF THE FOREGOING; AND
BORROWERS SHALL IMMEDIATELY REPAY TO LENDER, IN CASH AND NOT WITH PROCEEDS OF
THE LOAN, THE AMOUNT OF SUCH PAYMENT, WITH INTEREST THEREON AT THE MAXIMUM RATE
OF INTEREST PERMITTED BY APPLICABLE LAW FROM THE DATE OF SUCH PAYMENT. LENDER
SHALL HAVE THE RIGHT TO JOIN BORROWERS (OR ANY OF THEM) AS A PARTY DEFENDANT IN
ANY LEGAL ACTION BROUGHT AGAINST LENDER, AND EACH BORROWER HEREBY CONSENTS TO
THE ENTRY OF AN ORDER MAKING SUCH BORROWER A PARTY DEFENDANT TO ANY SUCH ACTION.
THE FOREGOING SHALL NOT APPLY TO THE EXTENT THE FOREGOING CLAIMS, LOSSES,
EXPENSES, DAMAGES, OR ANY ACTION ARE DETERMINED IN A FINAL, NON-APPEALABLE ORDER
OF A COURT OF COMPETENT JURISDICTION TO BE THE RESULT OF LENDER’S OR ANY OTHER
INDEMNIFIED PARTIES’ GROSS NEGLIGENCE OF WILLFUL MISCONDUCT.

 

(p)                                 No Additional Indebtedness.  Except for the
Loan, no Borrower shall incur, assume or permit to exist any Indebtedness
(whether personal or nonrecourse, secured or unsecured) other than (A) customary
trade payables paid within sixty (60) days after they are incurred, and
(B) Indebtedness representing Borrowers’ ratable shares of liability in
connection with unsecured insurance premium financing obtained in the ordinary
course of business of the Loan Parties, consistent with past practice and
maturing in no more than thirteen (13) months from the date of incurrence.

 

43

--------------------------------------------------------------------------------


 

(q)                                 Compliance With Laws.  Each Borrower shall
comply with all applicable requirements (including applicable Laws) of any
Governmental Authority having jurisdiction over such Borrower or its Project.

 

(r)                                    Organizational Documents.  No Borrower
shall, without the prior written consent of Lender, permit or suffer (i) a
material amendment or modification of its organizational documents, (ii) the
admission of any new member, partner or shareholder, or (iii) any dissolution or
termination of its existence.

 

(s)                                   Management Contracts.  Borrowers shall not
enter into, materially modify, amend, terminate or cancel any management
contracts for the Projects or agreements with agents or brokers, including the
Management Agreement, without the prior written approval of Lender. Upon the
continuance of an Event of Default caused by Manager, Borrowers shall cease
making payments under Management Agreement until such time as Lender shall give
its written consent that Borrowers may resume making such payments.

 

(t)                                    Material Event Notices.  Borrowers shall
notify Lender, or cause Parent to notify Lender, within five (5) days after any
Loan Party acquires knowledge of the occurrence of, or if any Loan Party or any
of their Subsidiaries causes or intends to cause, as the case may be, any of the
following: (i) the institution of any lawsuit, administrative proceeding or
investigation affecting any Loan Party or any of their Subsidiaries, including
without limitation any examination or audit by the IRS, the adverse
determination under which could reasonably be expected to have a Material
Adverse Effect; (ii) any development or change in the business or affairs of the
Loan Party or any of their Subsidiaries which has had or which could reasonably
be expected to have a Material Adverse Effect; (iii) any Event of Default or
Default, together with a reasonably detailed statement by the Authorized
Representative of the steps being taken to cure the effect of such Event of
Default or Default; (iv) the occurrence of a default or event of default by any
Loan Party or any of their Subsidiaries under any agreement or series of related
agreements to which it is a party, which default or event of default could
reasonably be expected to have a Material Adverse Effect; (v) any written notice
from any Governmental Authority, insurance company or other third-party which
could reasonably be expected to have a Material Adverse Effect; and (vi) any
significant change in the accuracy of any material representations and
warranties of the Loan Parties in this Agreement or any other Loan Document.

 

(u)                                 Alterations.  Without the prior written
consent of Lender, no Borrower shall make any material alterations to its
Project.

 

(v)                                 Distributions.

 

(i)                                     Borrowers shall not make any
Distributions; provided, however, that so long as no Default or Event of Default
shall be in existence immediately prior to or after giving effect thereto,
Borrowers shall have the right to make cash Distributions to their respective
members for the purpose of providing such member or Parent with funds to pay any
taxes based solely on the income of the respective Borrowers (without
duplication and after elimination of intercompany items).

 

44

--------------------------------------------------------------------------------


 

(ii)                                  It is a condition of this Agreement and
the Loan that Parent comply with the limitations regarding Distributions
contained in Paragraph 6(b) of the Parent Guaranty.

 

(w)                               Implied Debt Service Coverage.  Borrowers
shall not permit the Implied Debt Service Coverage for the Projects to be less
than 1.40 to 1.00, tested as of the end of each fiscal quarter of the Loan
Parties, (i) for the fiscal quarter ending March 31, 2013, (ii) for the period
of two (2) consecutive fiscal quarters ending June 30, 2013, (iii) for the
period of three (3) consecutive fiscal quarters ending September 30, 2013, and
(iv) thereafter on a rolling four (4)-quarter basis.

 

(x)                                 AdCare Fixed Charge Coverage Ratio.  It is a
condition of this Agreement and the Loan that Parent be in compliance with its
minimum fixed charge coverage ratio set forth in Paragraph 6(c) of the Parent
Guaranty as of the end of each fiscal quarter of Parent.

 

(y)                                 Minimum Liquidity.  It is a condition of
this Agreement and the Loan that Parent be in compliance with its minimum
liquidity requirement set forth in Paragraph 6(d) of the Parent Guaranty as at
the end of each fiscal quarter of Parent.

 

(z)                                  Health Care Permits and Reimbursement
Approvals.  No Tenant shall (i) fail to maintain in effect all Health Care
Permits and Reimbursement Approvals necessary to the operation of its business,
or (ii) receive payment under, the appropriate Medicare, Medicaid, or any other
federal or state health care program, or any related reimbursement programs,
engage in any activity that (1) constitutes or, with the giving of notice, the
passage of time, or both, would result in a material violation of, any Health
Care Permit necessary for the lawful conduct of its business or operations or
(2) receive payment under, the appropriate Medicare, Medicaid, or any other
federal or state health care program, or any related reimbursement programs, and
any similar state or local government-sponsored program, to the extent that
Tenants have decided to participate in any such program, and to receive
reimbursement from private and commercial payers and health maintenance
organizations to the extent applicable thereto, in each case under (i) and
(ii) of this paragraph.

 

(aa)                          No Amendment or Termination of Facility Leases. 
No Borrower shall consent to the cancellation or material amendment of the
Facility Lease to which it is party without the prior written consent of Lender
in each instance, and Borrowers shall provide Lender a copy of each amendment to
their respective Facility Leases within ten (10) Business Days after the
execution and delivery thereof by the parties to such amendment.

 

(bb)                          Affiliate Transactions.  Except for agreements
reflected in Parent’s most recent financial statements or in Parent’s filings
with the Securities and Exchange Commission, agreements currently in effect and
listed on Schedule 10.1(bb), and agreements which provide only for either
Permitted Investments or Permitted Indebtedness, no Borrower will enter into any
agreement, transaction or series of transactions with any Affiliate, except in
the ordinary course of business and upon fair and reasonable terms that are no
less favorable to it than would obtain in a comparable arm’s length transaction
with a Person other than an Affiliate.

 

45

--------------------------------------------------------------------------------


 

(cc)                            Investments.  No Borrower will make any
Investment other than Permitted Investments.

 

(dd)                          Deposit Accounts.

 

(i)                                     Within thirty (30) days after the Loan
Opening Date, each PropCo shall open a deposit account with Lender (each, a
“PropCo Operating Account” and collectively, the “PropCo Operating Accounts”)
and thereafter promptly transition its operating accounts to Lender.  Each
PropCo shall maintain a deposit in such account of not less than $1,000.00 so
long as the Loan remains outstanding in any amount.  After the establishment of
the PropCo Operating Account all rent payments under the applicable PropCo’s
Facility Lease shall be paid into such PropCo Operating Account, and each PropCo
agrees to direct its Tenant accordingly.

 

(ii)                                  Within sixty (60) days after the Loan
Opening Date, each Tenant shall open one or more deposit account with Lender
(each, a “Tenant Operating Account” and collectively, the “Tenant Operating
Accounts”) and shall have transitioned its operating accounts to Lender.  Each
Tenant shall maintain a deposit in such account of not less than $1,000.00 in
its Tenant Operating Account so long as the Loan remains outstanding in any
amount.  Each Tenant shall deposit, or cause to be deposited all cash flow from
the operation of its Project into its Tenant Operating Account with Lender.  It
shall constitute an Event of Default hereunder if any Tenant directs that its
Gross Revenues be paid in a manner contrary to the provisions of this
subsection (ii).

 

(iii)                               Each Borrower hereby irrevocably authorizes
Lender, at Lender’s option, to pay principal or interest due upon the Note when
and as same shall become due by debiting funds on deposit in the Operating
Accounts.

 

ARTICLE 11
CASUALTIES AND CONDEMNATION

 

11.1                        Lender’s Election to Apply Proceeds on Indebtedness.

 

(a)                                 Subject to the provisions of
Section 11.1(b) below, Lender may elect to collect, retain and apply to the
Obligations all proceeds of insurance or condemnation (individually and
collectively referred to as “Proceeds”) after deduction of all reasonable
expenses of collection and settlement, including attorneys’ and adjusters’ fees
and charges. Any proceeds remaining after repayment of the Obligations under the
Loan Documents shall be paid by Lender to the applicable Borrowers.

 

(b)                                 Notwithstanding anything in
Section 11.1(a) to the contrary, in the event of any casualty to the
Improvements or any condemnation of part of any of the Projects, Lender agrees
to make available the Proceeds to restoration of such Improvements if (i) no
Event of Default exists, (ii) all Proceeds are deposited with Lender, (iii) in
Lender’s reasonable judgment, the amount of Proceeds available for restoration
of the Improvements is sufficient to pay the full and complete costs of such
restoration, (iv) if the cost of restoration exceeds ten percent (10%) of the
Loan Amount under the Note for such Project, in Lender’s sole determination
after completion of restoration the Loan Amount will not exceed seventy percent
(70%) of the “as

 

46

--------------------------------------------------------------------------------


 

stabilized” value of such Project, (v) in Lender’s reasonable determination,
such Project can be restored to an architecturally and economically viable
project in compliance with applicable Laws, (vi) each Guarantor reaffirms its
Guaranty in writing, and (vii) in Lender’s reasonable determination, such
restoration is likely to be completed not later than three months prior to the
Final Maturity Date.

 

11.2                        Borrowers’ Obligation to Rebuild and Use of Proceeds
Therefor.  In case Lender does not elect to apply or does not have the right to
apply the Proceeds to the indebtedness, as provided in Section 11.1 above,
Borrowers shall:

 

(a)                                 Proceed with diligence to make settlement
with insurers or the appropriate governmental authorities and cause the Proceeds
to be deposited with Lender;

 

(b)                                 In the event of any material delay in making
settlement with insurers or the appropriate governmental authorities or
effecting collection of the Proceeds, deposit with Lender the full amount
required to complete construction as aforesaid;

 

(c)                                  In the event the Proceeds are insufficient
to assure the Lender that the Loan will be in balance (i.e., the outstanding
principal thereof does not exceed seventy percent (70%) of the “as stabilized”
value of the Projects based on the most recent Appraisals received by Lender),
promptly deposit with Lender any amount necessary to place the Loan in balance;
and To the extent reasonably practicable, promptly proceed with the assumption
of construction of such Improvements, including the repair of all damage
resulting from such fire, condemnation or other cause and restoration to its
former condition.

 

Any request by Borrowers for a disbursement by Lender of Proceeds and funds
deposited by Borrowers shall be treated by Lender as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrowers’ compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.

 

ARTICLE 12
ASSIGNMENTS BY LENDER AND BORROWERS

 

12.1                        Assignments and Participations.  Lender may from
time to time sell the Loan and the Loan Documents (or any interest therein) and
may grant participations in the Loan. Borrowers agrees to cooperate with
Lender’s efforts to do any of the foregoing and to execute all documents
reasonably required by Lender in connection therewith which do not materially
adversely affect Borrowers’ rights under the Loan Documents.

 

12.2                        Prohibition of Assignments and Transfers by
Borrowers.  No Borrower shall assign or attempt to assign its rights under this
Agreement and any purported assignment shall be void. Without the prior written
consent of Lender, in Lender’s sole discretion, Borrowers shall not suffer or
permit (i) any change in the management (whether direct or indirect) of any
Project, or (ii) the sale, transfer, lease (other than in the ordinary course of
business pursuant to the standard form of residency agreement and without
material deviation from the standard form previously provided by Borrowers to
Lender), conveyance, alienation, pledge, assignment, encumbrance, hypothecation
or other disposition (a “Transfer”) of (1) all or any portion of any

 

47

--------------------------------------------------------------------------------


 

Project or any portion of any other Collateral for the Loan, (2) all or any
portion of Borrowers’ right, title and interest in and to any Project or any
portion of any other Collateral for the Loan, (3) any interest of any Tenant
under its Facility Lease, or (4) any interest in any Borrower or any interest in
any entity which holds an interest in, or directly controls, any Borrower.

 

12.3                        Prohibition of Transfers in Violation of ERISA.  In
addition to the prohibitions set forth in Section 12.2 above, Borrowers shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in any Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in any Borrower assign, sell, pledge, encumber,
transfer, hypothecate or otherwise dispose of any of its rights or interest
(direct or indirect) in such Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loan, or the
exercise of any of Lender’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in Lender being deemed in violation of any applicable provision of ERISA.
Borrowers agree to indemnify and hold Lender free and harmless from and against
all losses, costs (including attorneys’ fees and expenses), taxes, damages
(including consequential damages) and expenses Lender may suffer by reason of
the investigation, defense and settlement of claims and in obtaining any
prohibited transaction exemption under ERISA necessary or desirable in Lender’s
sole judgment or by reason of a breach of the foregoing prohibitions. The
foregoing indemnification shall be a recourse obligation of each Borrower and
shall survive repayment of the Note, notwithstanding any limitations on recourse
contained herein or in any of the Loan Documents.

 

12.4.                     Successors and Assigns.  Subject to the foregoing
restrictions on transfer and assignment contained in this Article 12, this
Agreement shall inure to the benefit of and shall be binding on the parties
hereto and their respective successors and permitted assigns.

 

ARTICLE 13
TIME OF THE ESSENCE

 

13.1                        Time is of the Essence.  Borrowers agree that time
is of the essence under this Agreement.

 

ARTICLE 14
EVENTS OF DEFAULT

 

14.1                        Events of Default.  The occurrence of any one or
more of the following shall constitute an “Event of Default” as said term is
used herein:

 

(a)                                 Failure of Borrowers (i) to pay the
aggregate outstanding balance under the Note on the Final Maturity Date, (ii) to
make any scheduled payment of principal or interest payable pursuant to the Note
or this Agreement on the date when due; (iii) to make any required Sinking Fund
Payment on the date when due; or (iv) to pay any other amount payable to Lender
under the Note, this Agreement or any of the other Loan Documents when such
payment is due in accordance with the terms hereof or thereof.

 

(b)                                 Failure of Borrowers to observe or perform
their respective covenants contained in Section 9.2, in Section 9.4 or in
subsections (f), (m)(i) — (m)(iv), (m)(viii) — (m)(ix),

 

48

--------------------------------------------------------------------------------


 

(o), (r), (s), (t), (u), (w), (x), (y), (aa), (bb) (provided such Default under
clause (bb) could reasonably be expected to have a Material Adverse Effect),
(cc) or (dd) of Section 10.1 hereof.

 

(c)                                  Failure of Borrowers (1) to observe or
perform their respective covenants contained in subsection (b) of Section 10.1
hereof, and such failure is not cured within one (1) Business Day after written
notice of default from Lender, or (2) to observe or perform their respective
covenants contained in subsections (g), (m)(v) or (m)(x) of Section 10.1 hereof,
and such failure is not cured within five (5) Business Days after written notice
of default from Lender.

 

(d)                                 Failure of any Tenant to observe or perform
its covenants contained in subsection 10.1(z); provided, however, that if any
such failure is curable by such Tenant it shall not constitute an Event of
Default if such Tenant promptly commences to cure such Default and thereafter
diligently pursues such cure to the completion thereof no later than the sooner
of: (i) the expiration of the time period which the applicable Governmental
Authority has given Tenant to complete corrective action, and (ii) thirty (30)
days after the occurrence of such Default.

 

(e)                                  Failure of Borrowers (i) for a period of
thirty (30) days after written notice of default from Lender, to observe or
perform any non-monetary covenant or condition contained in this Agreement or
any other Loan Documents and not covered by any of the other provisions of this
Section 14.1; provided that if any such failure is susceptible to cure and
cannot reasonably be cured within said thirty (30)-day period, then such default
shall not constitute an Event of Default so long as within such thirty (30)-day
period Borrowers have commenced efforts to cure such default, diligently pursue
efforts to cure the applicable default, and actually cure such default no later
than thirty (30) days after the end of the initial thirty (30)-day period;
provided that if a different notice or grace period is specified under any other
paragraph of this Article 14 with respect to a particular breach, the specific
provision shall control.

 

(f)                                   Any Transfer or other disposition in
violation of Sections 12.2 or 12.3.

 

(g)                                  If any warranty, representation, statement,
report or certificate made now or hereafter by any Borrower or any Guarantor is
untrue or materially incorrect at the time made or delivered.

 

(h)                                 Any Borrower or Guarantor shall commence a
voluntary case concerning any Borrower or Guarantor under Title 11 of the United
States Code entitled “Bankruptcy” as now or hereafter in effect, or any
successor thereto or any other present or future bankruptcy or insolvency
statute (the “Bankruptcy Code”); or an involuntary proceeding is commenced
against any Borrower or Guarantor under the Bankruptcy Code and relief is
ordered against any Borrower or Guarantor, or the petition is controverted but
not dismissed or stayed within sixty (60) days after the commencement of the
ease, or a custodian (as defined in the Bankruptcy Code) is appointed for or
takes charge of all or substantially all of the property of any Borrower or
Guarantor; or any Borrower or Guarantor commences any other proceedings under
any reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar Law of any jurisdiction
whether now or hereafter in effect relating to any Borrower or Guarantor; or
there is commenced against any Borrower or Guarantor any such proceeding which
remains undismissed or unstayed for a period of sixty (60) days; or any

 

49

--------------------------------------------------------------------------------

 

Borrower or Guarantor fails to controvert in a timely manner any such case under
the Bankruptcy Code or any such proceeding, or any order of relief or other
order approving any such case or proceeding is entered; or any Borrower or
Guarantor by any act or failure to act indicates its consent to, approval of, or
acquiescence in any such case or proceeding or the appointment of any custodian
or the like of or for it for any substantial part of its property or suffers any
such appointment to continue undischarged or unstayed for a period of sixty (60)
days.

 

(i)                                     Any Borrower or Guarantor shall make an
assignment for the benefit of creditors, or shall admit in writing its inability
to pay its debts generally as they become due, or shall consent to the
appointment of a receiver or trustee or liquidator of all of its property or the
major part thereof or if all or a substantial part of the assets of any Borrower
or Guarantor are attached, seized, subjected to a writ or distress warrant, or
are levied upon, or come into the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors.

 

(j)                                    If any Borrower is enjoined, restrained
or in any way prevented by any court order from operating its Project.

 

(k)                                 One or more final, unappealable judgments
are entered against one or more Borrowers or Guarantors in amounts aggregating
in excess of $100,000, and said judgments are not satisfied, vacated, stayed or
bonded over within thirty (30) days after entry.

 

(l)                                     If any Borrower or Guarantor shall fail
to pay any debt owed by it or is otherwise in default (and such failure or
default continues after any applicable grace period specified in the instrument
or agreement relating thereto) (i) under any agreement with Lender, (ii) under
any agreement with any Person other than Lender, where the maximum liability of
any Borrower or Guarantor (other than Parent) would exceed $100,000.00, or
(iii) under any agreement with any Person other than Lender, where the maximum
liability of Parent would exceed $1,000,000.00; provided, however, that no Event
of Default shall be deemed to exist under clause (iii) of this subsection (l) in
connection with a default under any agreement under which Parent’s maximum
liability would be $5,000,000.00 or less, unless the debt under such agreement
has either been accelerated by the holder thereof or Parent has failed to pay
the principal of or interest on such debt as and when due, including at
maturity.

 

(m)                             The failure of Parent to perform or observe any
of its covenants or agreements set forth in Paragraph 6 of the Parent Guaranty.

 

(n)                                 There shall occur any revocation,
suspension, termination, recession, non-renewal, forfeiture or any similar
administrative or regulatory action with respect to one or more Health Care
Permits or Reimbursement Approvals relating to any Project or Projects which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(o)                                 The occurrence of any other event or
circumstance denominated as an Event of Default herein or under any of the other
Loan Documents and the expiration of any applicable grace or cure periods, if
any, specified for such Event of Default herein or therein, as the case may be.

 

(p)                                 The occurrence of any Change in Control.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 15
LENDER’S REMEDIES IN EVENT OF DEFAULT

 

15.1                        Remedies Conferred Upon Lender.  Upon the happening
and during the continuance of any Event of Default, Lender may pursue any one or
more of the following remedies concurrently or successively, it being the intent
hereof that none of such remedies shall be to the exclusion of any other:

 

(a)                                 Take possession of the Projects, or any of
them, and do anything which is necessary or appropriate in its sole judgment to
fulfill the obligations of Borrowers under this Agreement and the other Loan
Documents, including either the right to avail itself of and procure performance
of existing contracts or let any contracts with the same contractors or others.
Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution in its Project to pay, settle
or compromise all existing bills and claims, which may, be liens or security
interests, or to avoid such bills and claims becoming liens against such
Project; to execute all applications and certificates in the name of each
Borrower prosecute and defend all actions or proceedings in connection with the
Improvements or the Projects; to take action and require such performance as it
deems necessary under any of the bonds to be furnished hereunder and to make
settlements and compromises with the surety or sureties thereunder, and in
connection therewith, to execute instruments of release and satisfaction; and to
do any and every act which any Borrower might do in its own behalf; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked;

 

(b)                                 Declare the Note to be immediately due and
payable;

 

(c)                                  Use and apply any monies or letters of
credit deposited by any Borrower or Guarantor with Lender, regardless of the
purposes for which the same was deposited, to cure any such default or to apply
on account of any indebtedness under this Agreement which is due and owing to
Lender;

 

(d)                                 Exercise or pursue any other remedy or cause
of action permitted under this Agreement or any other Loan Documents, or
conferred upon Lender by operation of Law.

 

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 14(h), all amounts evidenced by the Note shall automatically become due
and payable, without any presentment, demand, protest or notice of any kind to
Borrowers.

 

ARTICLE 16
GENERAL PROVISIONS

 

16.1                        Captions.  The captions and headings of various
Articles, Sections and subsections of this Agreement and Exhibits pertaining
hereto are for convenience only and are not to be considered as defining or
limiting in any way the scope or intent of the provisions hereof.

 

51

--------------------------------------------------------------------------------


 

16.2                        Modification; Waiver.  No modification, waiver,
amendment or discharge of this Agreement or any other Loan Document shall be
valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment or discharge is sought.

 

16.3                        GOVERNING LAW.  EXCEPT AS SET FORTH IN THE MORTGAGES
AND ASSIGNMENTS OF RENTS, ALL OF THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO WITHOUT
GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF LAWS.

 

16.4                        Acquiescence Not to Constitute Waiver of Lender’s
Requirements.  Each and every covenant and condition for the benefit of Lender
contained in this Agreement may be waived by Lender; provided, however, that to
the extent that Lender may have acquiesced in any noncompliance with any
construction or nonconstruction conditions precedent to the Opening of the Loan
or to any subsequent disbursement of Loan proceeds, such acquiescence shall not
be deemed to constitute a waiver by Lender of such requirements with respect to
any future disbursements of Loan proceeds.

 

16.5                        Disclaimer by Lender.  This Agreement is made for
the sole benefit of Borrower and Lender, and no other person or persons shall
have any benefits, rights or remedies under or by reason of this Agreement, or
by reason of any actions taken by Lender pursuant to this Agreement. Lender
shall not be liable for any debts or claims accruing in favor of any such
parties against Borrowers or others or against the Projects. Lender, by making
the Loan or taking any action pursuant to any of the Loan Documents, shall not
be deemed a partner or a joint venturer with Borrower or fiduciary of Borrower.

 

16.6                        Partial Invalidity; Severability.  If any of the
provisions of this Agreement, or the application thereof to any person, party or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of this Agreement, or the application of such provision or provisions to
persons, parties or circumstances other than those as to whom or which it is
held invalid or unenforceable, shall not be affected thereby, and every
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

16.7                        Definitions Include Amendments.  Definitions
contained in this Agreement which identify documents, including, but not limited
to, the Loan Documents, shall be deemed to include all amendments, supplements
and restatements to such documents from the date hereof, and all future
amendments and supplements thereto entered into from time to time to satisfy the
requirements of this Agreement or otherwise with the consent of Lender.
Reference to this Agreement contained in any of the foregoing documents shall be
deemed to include all amendments and supplements to, and restatements of, this
Agreement.

 

16.8                        Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

52

--------------------------------------------------------------------------------


 

16.9                        Entire Agreement.  This Agreement, taken together
with all of the other Loan Documents and all certificates and other documents
delivered by Loan Parties to Lender, embody the entire agreement and supersede
all prior agreements, written or oral, relating to the subject matter hereof.

 

16.10                 Waiver of Damages.  In no event shall Lender be liable to
Loan Parties for punitive, exemplary or consequential damages, including,
without limitation, lost profits, whatever the nature of a breach by Lender of
its obligations under this Agreement or any of the Loan Documents, and each
Borrower for itself and Guarantors waives all claims for punitive, exemplary or
consequential damages.

 

16.11                 Claims Against Lender.  Lender shall not be in default
under this Agreement, or under any other Loan Documents, unless a written notice
specifically setting forth the claim of Borrowers shall have been given to
Lender within three (3) months after any Borrower first had knowledge of the
occurrence of the event which Borrowers allege gave rise to such claim and
Lender does not remedy or cure the default, if any there be, promptly
thereafter. Each Borrower waives any claim, set-off or defense against Lender
arising by reason of any alleged default by Lender as to which Borrowers do not
give such notice timely as aforesaid. Each Borrower acknowledges that such
waiver is or may be essential to Lender’s ability to enforce its remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Lender and Borrowers with regard to the Loan.

 

16.12                 Jurisdiction.  TO THE GREATEST EXTENT PERMITTED BY LAW,
EACH BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS
BY LENDER. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS
AGREEMENT (EACH, A “PROCEEDING”), EACH BORROWER IRREVOCABLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF CLEVELAND, COUNTY OF CUYAHOGA, STATE OF OHIO, AND (B) WAIVES ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING
BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO
SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.
NOTHING IN THIS AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN
ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
EACH BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF
SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN
ANY PROCEEDING IN ANY STATE OF OHIO OR UNITED STATES COURT SITTING IN THE CITY
OF CLEVELAND, COUNTY OF CUYAHOGA, STATE OF OHIO MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH BORROWER AT THE
ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT;
EXCEPT THAT IF SUCH BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE
DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED

 

53

--------------------------------------------------------------------------------


 

16.13                 Set-Offs.  After the occurrence and during the continuance
of an Event of Default, each Borrower hereby irrevocably authorizes and directs
Lender from time to time to charge such Borrower’s accounts and deposits with
Lender (or Lender’s Affiliates), and to pay over to Lender an amount equal to
any amounts from time to time due and payable to Lender hereunder, under the
Note or under any other Loan Document.  Each Borrower hereby grants to Lender a
security interest in and to all such accounts and deposits maintained by such
Borrower with Lender (or Lender’s Affiliates).

 

16.14                 Limitation of Liability.  Notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, no
member in Borrower (other than any Guarantor in accordance with, and to the
extent provided in, the Guaranty and the Indemnity) shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any of the other Loan Documents, or any amendment or amendments to any of the
foregoing made at any time or times hereafter.

 

16.15                 Authorized Representative.  Each Borrower hereby appoints
the Chief Financial Officer of Parent (Martin D. Brew as of the Loan Opening
Date) as its “Authorized Representative” for purposes of dealing with Lender on
behalf of such Borrower in respect of any and all matters in connection with
this Agreement, the other Loan Documents, and the Loan. The Authorized
Representative shall have the power, in his discretion, to give and receive all
notices, monies, approvals, and other documents and instruments, and to take any
other action on behalf of Borrower. All actions by the Authorized Representative
shall be final and binding on Borrowers. Lender may rely on the authority given
to the Authorized Representative until actual receipt by Lender of a duly
authorized resolution substituting a different person as the Authorized
Representative. No more than one person shall serve as Authorized Representative
at any given time.

 

ARTICLE 17
NOTICES

 

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three (3) Business Days after mailing (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service or (d) if by telecopier, on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

 

If to any Borrower: addressed to it in care of Parent, at:

 

c/o AdCare Health Systems, Inc.

1145 Hembree Road

Roswell, Georgia  30076

Attention:                                         Chief Executive Officer

Telephone:                                   (404) 781-2885

Facsimile:                                         (404) 842-1899

 

54

--------------------------------------------------------------------------------


 

With a courtesy copy to:

 

Holt, Ney, Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia  30339

Attention:                                         Gregory P. Youra, Esq.

Telephone:                                   (770) 956-9600

Facsimile:                                         (770) 956-1490

 

If to Lender:

 

KeyBank National Association

Real Estate Capital-Healthcare

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:                                         Amy MacLearie, Closer

Telephone:                                   (216) 813-6935

Facsimile:                                         (216) 357-6383

 

With copies to:

 

KeyBank National Association

1200 Abernathy Road, NE

Suite 1550

Atlanta, Georgia  30328

Attention: Paul F. Di Vito, SVP

Telephone: (770) 510-2085

Facsimile.: (770) 510-2195; and

 

Bryan Cave LLP

One Atlantic Center, Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention: Robert C. Lewinson, Esq.

Telephone:                                   (404) 572-6623

Facsimile:                                         (404) 420-0623

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

ARTICLE 18
WAIVER OF JURY TRIAL

 

BORROWERS AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO

 

55

--------------------------------------------------------------------------------


 

OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT
AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

ARTICLE 19
NATURE OF OBLIGATIONS

 

19.1                        Joint and Several Obligations; Full
Collateralization.

 

(a)                                 Each Borrower shall be jointly and severally
liable for all of the obligations of all Borrowers under this Agreement and the
other Loan Documents, regardless of the amount of the Loan Proceeds that is
actually disbursed to or for the benefit of each Borrower, or the manner in
which Borrowers or Lender account for the Loan in their respective books and
records.  All of the Collateral provided by each Borrower shall secure all of
the obligations of all Borrowers under this Agreement and the other Loan
Documents, regardless of the amount of the Loan proceeds that is actually
disbursed to or for the benefit of each Borrower.

 

(b)                                 Each Borrower acknowledges that Lender has
advised Borrowers that Lender is unwilling to provide the Loan to Borrowers
unless each Borrower agrees to the joint and several liability and full
collateralization described in paragraph (a) of this Section.  Each Borrower has
determined that it is in its best interest to undertake such joint and several
liability and full collateralization, because of, among other things (i) the
benefit to each Borrower of being able to obtain the Loan and the desirability
of the terms and conditions of the Loan, (ii) the benefit and economies to be
realized by Borrowers in obtaining the Loan as a single loan facility as
compared to each Borrower’s obtaining and individual loan facility for its
Facility, and (iii) the fact that each Borrower is an Affiliate of each of the
other Borrowers.

 

(c)                                  The obligations of each of Borrowers under
this Agreement and the other Loan Documents, including, without limitation, the
joint and several liability and full collateralization as described in paragraph
(a) above, shall be continuing and shall be binding upon each of them, and shall
remain in full force and effect, and shall not be discharged, impaired or
affected by (i) the power or authority of any other Borrower to execute,
acknowledge or deliver this Agreement or any of the other Loan Documents; (ii)
the existence or continuance of any obligation on the part of any other Borrower
under this Agreement or any of the other Loan Documents; (iii) the validity or
invalidity of the obligations of any other Borrower under this Agreement or any
of the other Loan Documents; (iv) any defense, setoff or counterclaim whatsoever
that any other Borrower may or might have to the performance or observance of
any of the terms, provisions, covenants and agreements contained in this
Agreement or any of the other Loan Documents, including, without limitation, any
defense based on any alleged failure of Lender to comply with the implied
covenant of good faith and fair dealing, or any limitation or exculpation of
liability on the part of any other Borrower; (v) the existence or continuance of
any other Borrower as a legal entity; (vi) the transfer by any other Borrower of
all or any part of the property encumbered by the Loan Documents; (vii) any
sale, pledge, assignment, surrender, indulgence, alteration, substitution,
exchange, extension, renewal, release, compromise, change in, modification or
other disposition of any of the obligations of any other Borrower or of any of
the Loan Documents, all of which Lender is hereby expressly authorized to make
from time to time without notice to Borrowers or any of them, or to anyone;
(viii) the acceptance by Lender of

 

56

--------------------------------------------------------------------------------


 

the primary or secondary obligation of any party with respect to, or any
security for, all or any part of the obligations under this Agreement or any of
the other Loan Documents; or (ix) any failure, neglect or omission on the part
of Lender to realize or protect any of the obligations under this Agreement or
any of the other Loan Documents or any collateral or appropriation of any
moneys, credits or property of Borrower toward the liquidation of the
obligations under this Agreement or any of the other Loan Documents or by any
application of any moneys received by Lender under the Loan Documents.  The
obligations of Borrowers and each of them under this Agreement and under the
other Loan Documents, including, without limitation, the joint and several
liability and full collateralization as described in paragraph (a) above, shall
not be affected, discharged, impaired or varied by any act, omission or
circumstance whatsoever, whether or not specifically enumerated above, except
that due and punctual payment, performance and observance of all of the
obligations of Borrowers under this Agreement and the other Loan Documents, and
then, in each case, only to the extent thereof.

 

(d)                                 Lender shall have the right to enforce this
Agreement and the other Loan Documents against any Borrower that is a party
thereto, with or without enforcing or attempting to enforce the same against any
other Borrower party thereto or any security for the obligation of any of them,
and whether or not other proceedings or steps are pending or have been taken or
have been concluded to enforce or otherwise realize upon any security for the
Loan or any guaranty of the Loan.  The payment of any amount or amounts  by any
Borrower, pursuant to its obligation under this Agreement or any of the other
Loan Documents, including, without limitation, pursuant to the joint and several
liability provided for herein, shall not in any way entitle such Borrower,
either at law, or in equity or otherwise, to any right, title or interest in and
to this Agreement, the Note, or any of the other Loan Documents, or any
principal or interest payments theretofore, then or thereafter at any time made
by anyone on behalf of any of Borrowers, or in and to any security therefor, or
to any right of recovery against any Borrower, in each case whether by way of
indemnity, reimbursement, contribution, subrogation or otherwise, and Borrowers
hereby waive and relinquish any and all such right, title and interest in and to
the Note, such other obligations, such principal and interest payments, and such
security and any and all such rights of recovery against Borrowers.  In
addition, each Borrower hereby subordinates all obligations of every sort
whatsoever now or hereafter coming due to such Borrower from any other Borrower,
to the Loan and the Note and to all other amounts coming due to Lender under the
Loan Documents.

 

[SIGNATURE PAGES FOLLOW]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their respective, duly authorized officers or representatives, as of the
date first set forth above.

 

BORROWERS:

WOODLAND HILLS HC PROPERTY HOLDINGS,
LLC (Tax ID No.                         )

 

NORTHRIDGE HC&R PROPERTY HOLDINGS,
LLC (Tax ID No.                         )

 

APH&R PROPERTY HOLDINGS, LLC
(Tax ID No.                         )

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(Seal)

 

 

Christopher F. Brogdon, as

 

 

Manager of each entity listed above

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Secured Loan Agreement – AdCare (Arkansas)

Signature Page 1

 

--------------------------------------------------------------------------------


 

 

WOODLAND HILLS HC NURSING, LLC

 

(Tax ID No.                         )

 

NORTHRIDGE HC&R NURSING, LLC

 

(Tax ID No.                         )

 

APH&R NURSING, LLC

 

(Tax ID No.                         )

 

 

 

 

 

By:

/s/ Boyd P. Gentry

(Seal)

 

 

Boyd P. Gentry, as Manager of each entity listed above

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Secured Loan Agreement – AdCare (Arkansas)

Signature Page 2

 

--------------------------------------------------------------------------------


 

LENDER:

KEYBANK NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ [Illegible]

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
